 

EXHIBIT 10.1

Execution Version

Published CUSIP Numbers:

Deal:  387329AH8

Revolver:  387329AJ4

Term:  387329AK1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 31, 2018

among

 

[g201806051959432831497.jpg]

 

GRANITE CONSTRUCTION INCORPORATED,

GRANITE CONSTRUCTION COMPANY and

GILC INCORPORATED,

as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer,

BMO HARRIS BANK N.A.,

BBVA COMPASS,

and

HSBC BANK USA, N.A.,

as Co-Documentation Agents

 

BANK OF THE WEST and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

The Other Lenders Party Hereto

 

BANK OF AMERICA Merrill Lynch,

as Joint Lead Arranger and Sole Bookrunner

 

and

 

BANK OF THE WEST and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

[g201806051959432911498.jpg]

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

  

 

Section

 

 

Page

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

39

1.03

 

Accounting Terms

40

1.04

 

Rounding

41

1.05

 

Exchange Rates; Currency Equivalents

41

1.06

 

Additional Alternative Currencies

41

1.07

 

Change of Currency

42

1.08

 

Times of Day

42

1.09

 

Letter of Credit Amounts

42

1.10

 

Amendment and Restatement

42

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

44

 

 

 

 

2.01

 

Loans

44

2.02

 

Borrowings, Conversions and Continuations of Revolving Credit Loans

44

2.03

 

Letters of Credit

46

2.04

 

Swing Line Loans

56

2.05

 

Prepayments

59

2.06

 

Termination or Reduction of Commitments

60

2.07

 

Repayment of Loans

61

2.08

 

Interest

61

2.09

 

Fees

62

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

63

2.11

 

Evidence of Debt

63

2.12

 

Payments Generally; Administrative Agent’s Clawback

64

2.13

 

Sharing of Payments by Lenders

66

2.14

 

Increase in Commitments

66

2.15

 

Cash Collateral

70

2.16

 

Defaulting Lenders

72

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

74

 

 

 

 

3.01

 

Taxes

74

3.02

 

Illegality

79

3.03

 

Inability to Determine Rates

80

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

82

3.05

 

Compensation for Losses

83

i

--------------------------------------------------------------------------------

 

3.06

 

Mitigation Obligations; Replacement of Lenders

84

3.07

 

Survival

85

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

85

 

 

 

 

4.01

 

Conditions to Effectiveness and Initial Credit Extension

85

4.02

 

Conditions to all Credit Extensions

89

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

90

 

 

 

 

5.01

 

Existence, Qualification and Power

90

5.02

 

Authorization; No Contravention

90

5.03

 

Governmental Authorization; Other Consents

90

5.04

 

Binding Effect

91

5.05

 

Financial Statements; No Material Adverse Effect

91

5.06

 

Litigation

91

5.07

 

No Default

91

5.08

 

Ownership of Property; Liens

92

5.09

 

Environmental Compliance

92

5.10

 

Insurance

93

5.11

 

Taxes

93

5.12

 

ERISA Compliance

93

5.13

 

Subsidiaries; Equity Interests

94

5.14

 

Margin Regulations; Investment Company Act

94

5.15

 

Disclosure

94

5.16

 

Intellectual Property; Licenses, Etc

95

5.17

 

Swap Contracts

95

5.18

 

Labor Relations

95

5.19

 

Solvency

95

5.20

 

Taxpayer Identification Number

95

5.21

 

Representations as to Foreign Obligors

95

5.22

 

OFAC

96

5.23

 

Security Instruments

96

5.24

 

Anti-Corruption Laws

97

5.25

 

Not an EEA Financial Institution

97

5.26

 

Beneficial Ownership

97

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

97

 

 

 

 

6.01

 

Financial Statements

97

6.02

 

Certificates; Other Information

98

6.03

 

Notices

99

6.04

 

Payment of Obligations

100

6.05

 

Preservation of Existence, Etc

101

6.06

 

Maintenance of Properties

101

6.07

 

Maintenance of Insurance

101

ii

--------------------------------------------------------------------------------

 

6.08

 

Compliance with Laws

101

6.09

 

Books and Records

101

6.10

 

Inspection Rights

102

6.11

 

Environmental Laws

102

6.12

 

Use of Proceeds

102

6.13

 

Anti-Corruption Laws

102

6.14

 

New Material Subsidiaries; Additional Guarantors; After-Acquired Real Property;
Release of Collateral

103

6.15

 

Appraisals

106

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

106

 

 

 

 

7.01

 

Liens

106

7.02

 

Investments

109

7.03

 

Indebtedness

111

7.04

 

Fundamental Changes

113

7.05

 

Dispositions

114

7.06

 

Sanctions

115

7.07

 

Restricted Payments

115

7.08

 

Change in Nature of Business

116

7.09

 

Transactions with Affiliates

116

7.10

 

Burdensome Agreements

117

7.11

 

Use of Proceeds

117

7.12

 

Financial Covenants

118

7.13

 

Anti-Corruption Laws

118

 

 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

118

 

 

 

 

8.01

 

Events of Default

118

8.02

 

Remedies Upon Event of Default

121

8.03

 

Application of Funds

121

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

123

 

 

 

 

9.01

 

Appointment and Authority

123

9.02

 

Rights as a Lender

123

9.03

 

Exculpatory Provisions

123

9.04

 

Reliance by Administrative Agent

124

9.05

 

Delegation of Duties

125

9.06

 

Resignation of Administrative Agent

125

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

126

9.08

 

No Other Duties, Etc

127

9.09

 

Administrative Agent May File Proofs of Claim

127

9.10

 

Collateral and Guaranty Matters

127

iii

--------------------------------------------------------------------------------

 

9.11

 

Secured Cash Management Agreements, Secured Hedge Agreements, Secured Card
Related Products Agreements and Secured Bilateral Letters of Credit

129

9.12

 

Lender ERISA Status

130

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

132

 

 

 

 

10.01

 

Amendments, Etc

132

10.02

 

Notices; Effectiveness; Electronic Communication

134

10.03

 

No Waiver; Cumulative Remedies; Enforcement

137

10.04

 

Expenses; Indemnity; Damage Waiver

137

10.05

 

Payments Set Aside

139

10.06

 

Successors and Assigns

140

10.07

 

Treatment of Certain Information; Confidentiality

145

10.08

 

Right of Setoff

146

10.09

 

Interest Rate Limitation

146

10.10

 

Counterparts; Integration; Effectiveness

147

10.11

 

Survival of Representations and Warranties

147

10.12

 

Severability

147

10.13

 

Replacement of Lenders

148

10.14

 

Governing Law; Jurisdiction; Etc

148

10.15

 

Arbitration and Waiver of Jury Trial

149

10.16

 

California Judicial Reference

151

10.17

 

No Advisory or Fiduciary Responsibility

151

10.18

 

Electronic Execution of Assignments and Certain Other Documents

151

10.19

 

USA PATRIOT Act

152

10.20

 

Judgment Currency

152

10.21

 

Keepwell

152

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

153

 

 

 

 

SIGNATURES

S-1

 

 




iv

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01(e)

Existing Letters of Credit

 

1.01(g)

Guarantors

 

2.01

Commitments and Applicable Percentages

 

5.05(d)

Project Debt

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.13(a)

Subsidiaries and Other Equity Investments

 

5.13(b)

Permitted Notes Guarantors

 

5.16

Intellectual Property Matters

 

7.01

Existing Liens

 

7.02(a)

Existing Investments

 

7.02(b)

Investment Policy

 

7.02(g)

Investments by any GLC Venture

 

7.03

Existing Indebtedness

 

7.03(m)(i)

Project Debt Outstanding

 

7.09

Transactions with Affiliates

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

Form of

 

A

Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Revolving Credit Note

 

C-2

Term Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Guaranty

 

G

Pledge Agreement

 

H

Security Agreement

 

I

List of Mortgaged Properties

 

J

Permitted Notes Intercreditor Agreement

 

K

U.S. Tax Compliance Certificates

 

 

v

--------------------------------------------------------------------------------

 

THIRD AMENDED AND REstATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 31, 2018, among GRANITE CONSTRUCTION INCORPORATED, a Delaware
corporation (the “Company” and a “Borrower”), GRANITE CONSTRUCTION COMPANY, a
California corporation (“GCC” and a “Borrower”), GILC INCORPORATED, a California
corporation (“GILC” and a “Borrower”, and together with Company and GCC,
collectively, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer.

The Borrowers, the lenders party thereto (the “Existing Lenders”) and Bank of
America, N.A., as administrative agent, are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 28, 2015 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), pursuant to which such Existing
Lenders originally agreed to provide the Borrowers with a revolving credit
facility, including a swing line subfacility, multicurrency letter of credit
subfacility, and term loan facility.

The Borrowers have requested that the Existing Credit Agreement be amended and
restated in order to, among other things, extend the maturity date, provide for
a revolving credit facility and a term loan facility and make certain other
amendments to the Existing Credit Agreement (the “Restatement”), and the Lenders
and the Administrative Agent are willing to do so on the terms and conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“80% Threshold” has the meaning set forth in the definition of “Material
Subsidiary”.

“2019 Notes” means the Company’s 6.11% Series 2007-A Senior Notes due December
11, 2019 and any additional notes issued pursuant to the 2019 Notes Agreement.

“2019 Notes Agreement” means that certain Note Purchase Agreement dated as of
December 12, 2007, among the Company, the purchasers of the Company’s Series
2007-A Senior Notes due December 11, 2019 party thereto, and the purchasers of
additional notes from time to time party thereto.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of the
assets of a Person, or of any business or division of a Person (other than a
Person that is a Subsidiary), (b) the acquisition of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person

1

 

--------------------------------------------------------------------------------

 

that is a Subsidiary), whether or not causing any Person to become a Subsidiary,
or (c) a merger or consolidation or any other combination with another Person.

“Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Aircraft Security Agreement” means that certain Aircraft Security Agreement
dated as of May 18, 2011 executed by GILC in favor of the Administrative Agent
and for the benefit of the Secured Parties.

“Alternative Currency” means each of Canadian Dollars, Euro, Mexican Pesos,
Sterling, Yen and each other currency (other than Dollars) that is approved in
accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time plus such Term
Lender’s undrawn Term Commitment (if any) at such time, and (b) in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.16.  If the commitment of each Revolving

2

 

--------------------------------------------------------------------------------

 

Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):

Applicable Rate for Term Facility and Revolving Credit Facility

Pricing Level

Consolidated Leverage Ratio

Commitment Fee

 

Applicable Rate for LIBOR Loans and Financial Letter of Credit Fee

Applicable Rate for Performance Letter of Credit Fee

Applicable Rate for Base Rate Loans

1

Less than 0.50 to 1.00

0.175%

1.000%

0.667%

0.000%

2

Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00

0.200%

1.250%

0.833%

0.250%

3

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

0.250%

1.500%

1.000%

0.500%

4

Greater than or equal to 1.50 to 1.00 but less than 2.00  to 1.00

0.300%

1.625%

1.050%

0.625%

5

Greater than or equal to 2.00 to 1.00 but less than 2.50  to 1.00

0.350%

1.750%

1.200%

0.750%

6

Greater than or equal to  2.50 to 1.00

0.400%

2.000%

1.350%

1.000%

 

3

 

--------------------------------------------------------------------------------

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 6 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered, and (b) subject to the preceding proviso, from the
Closing Date to the first Business Day immediately following the date of
delivery of the Compliance Certificate for the first fiscal quarter ending after
the Closing Date, Pricing Level 3 shall apply.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and its
successors, in its capacity as a joint lead arranger and sole bookrunner, and
Bank of The West, and U.S. Bank National Association, and their respective
successors, each in its capacity as a joint lead arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic

4

 

--------------------------------------------------------------------------------

 

Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear as a liability on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  If the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Credit Loan that is a Base Rate
Loan.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

5

 

--------------------------------------------------------------------------------

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrowers” has the meaning specified in the introductory paragraph hereto.  All
singular references to the Borrower shall mean any Borrower, each Borrower, the
Borrower that has received a Credit Extension hereunder or all of the Borrowers,
as the context may require.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Canadian Dollar” means the lawful currency of Canada.

“Card Related Products Agreement” means any agreement to provide credit,
purchasing, debit and other credit related card arrangements.

“Card Related Products Bank” means any Person that, (a) at the time it enters
into a Card Related Products Agreement, is a Lender or an Affiliate of a Lender
that has executed and delivered to the Administrative Agent a letter of
undertaking in the form approved by the Administrative Agent, or (b) is party to
a Card Related Products Agreement on the date that such Person or its Affiliate
becomes a Lender, in each case in its capacity as a party to such Card Related
Products Agreement.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender that has
executed and delivered to the Administrative Agent a letter of undertaking in
the form approved by the Administrative Agent,

6

 

--------------------------------------------------------------------------------

 

or (b) at the time it (or its Affiliate) becomes a Lender, is a party to a Cash
Management Agreement with a Loan Party, in each case in its capacity as a party
to such Cash Management Agreement (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender); provided, however, that for any
of the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a written notice to the Administrative
Agent prior to such date of determination.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

7

 

--------------------------------------------------------------------------------

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all property of each Borrower, each Guarantor
or any other Person in which the Collateral Agent or any Lender is granted a
Lien under any Security Instrument as security for all or any portion of the
Obligations.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Collateral shall not include any property that
would otherwise constitute a general intangible to the extent that the grant of
a security interest in such property is prohibited by any requirement of Law of
a Governmental Authority, requires a consent not obtained from any Governmental
Authority pursuant to such requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, permit,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any investment property, any applicable shareholder,
joint venture or similar agreement, except in each case to the extent that such
requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder, joint venture or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law; provided that this exclusion shall not
apply to capital stock in Joint Ventures or Subsidiaries acquired or created
after the Closing Date unless after reasonable best efforts the relevant
Borrower or Guarantor is unable either to avoid the conditions set forth in this
exclusion or to obtain consents, waivers or approvals thereof.

“Collateral Agent” means Bank of America in its capacity as Collateral Agent
under the Loan Documents pursuant to Section 9.10, or any successor collateral
agent.

“Collateral Release Date” means the date on which Collateral has been released
pursuant to Section 6.14(d).

“Collateral Release Period” means any period of time during which the Collateral
Agent does not have a Lien (other than set off rights) on any Collateral
pursuant to the Security Instruments.

“Collateral Re-Pledge Date” means the date on which the Loan Parties are
required to pledge and grant Liens on Collateral pursuant to Section 6.14(d).

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

8

 

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Subject Period, for the Company and its
Subsidiaries on a consolidated basis (excluding, however, any Project Debt
Entity), an amount equal to Consolidated Net Income for such period plus
Consolidated Tax Expenses for such period and the following to the extent
deducted in calculating such Consolidated Net Income: (a) Consolidated Interest
Expense for such period, (b) depreciation and amortization expense for such
period, (c) any non-cash charges for such period including, but not limited to,
(i) non-cash expenses related to stock and equity options, (ii) non-cash
expenses related to an Acquisition, and (iii) non-cash impairment charges
(excluding any such non-cash charges that represent the accrual of, or reserve
for, anticipated cash charges in any future period), and (d) one-time,
non-recurring cash fees and expenses, not to exceed $10,000,000 for all
Acquisitions, related to cost savings, restructuring, severance, integration, or
consolidation related to an Acquisition, and to include without limitation
advisory, legal, financing, and consulting fees related to an Acquisition,
incurred during such Subject Period in connection with the signing a definitive
agreement; provided that all components of Consolidated EBITDA for such period
shall include or exclude, as the case may be, without duplication, on the same
basis and in a manner consistent with the foregoing provisions of this
definition, such components of Consolidated EBITDA attributable to any
Investment permitted pursuant to Section 7.02(n) other than Construction JV
Investments arising in the Ordinary Course of Business consummated during such
period or any business or assets that have been Disposed of after the first day
of such period and prior to the end of such period, in each case as determined
on a pro forma basis, in accordance with Regulation S-X promulgated by the SEC.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, measured for the Subject
Period ending on such date, to (b) Consolidated Fixed Charges, measured for the
Subject Period ending on such date.

“Consolidated Fixed Charges” means, for any Subject Period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Expenses paid in cash, plus (b) the aggregate amount of Federal, state, local
and foreign taxes paid in cash, plus (c) the aggregate principal amount of all
regularly scheduled principal payments of Consolidated Funded Indebtedness (for
the avoidance of doubt, excluding all payments in respect of revolving
Indebtedness and prepayments in respect of all Indebtedness), plus (d) the
lesser amount of (i) the aggregate amount of all capital expenditures and (ii)
$37,500,000, plus (e) the aggregate amount of all Restricted Payments made in
cash.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, with or without recourse, but not including Project Debt, plus (b)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions, but not including Project Debt,
plus (c) without duplication, all

9

 

--------------------------------------------------------------------------------

 

Guarantee Obligations with respect to Indebtedness of the types specified in
subsections (a) and (b) above of Persons other than any Borrower or any
Subsidiary.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA, measured for the Subject Period ending on
such date, to (b) Consolidated Interest Expense, measured for the Subject Period
ending on such date.

“Consolidated Interest Expense” means, for any Subject Period, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, fees, charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense of the Company and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP and the
portion of Synthetic Lease Obligations payable by the Company and its
Subsidiaries with respect to such period that would be treated as interest in
accordance with GAAP if such lease were treated as a capital lease under GAAP;
excluding for purposes of clause (a) and (b) hereof, such amounts in respect of
Project Debt.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA, measured for the Subject Period ending on or most recently ended prior
to such date.

“Consolidated Net Income” means, for any Subject Period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries from continuing operations, excluding extraordinary items and
excluding gains and losses from Dispositions for that period; not including,
however, net income in respect of or attributable to any Project Debt Entity
unless and until such net income has been received by a Borrower or Subsidiary
(other than a Project Debt Entity) in the form of dividends or similar
distributions.

“Consolidated Stockholders’ Equity” means, as of any date of determination for
the Company and its Subsidiaries (excluding Project Debt Entities) on a
consolidated basis, stockholders’ equity as of that date, determined in
accordance with GAAP.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
amount equal to Consolidated Stockholders’ Equity on that date minus the
Intangible Assets of the Company and its Subsidiaries (excluding Project Debt
Entities) (determined on a consolidated basis in accordance with GAAP) on that
date.

“Consolidated Tax Expense” means, for any period, all provisions for taxes based
on Consolidated Net Income (including, without limitation, any additions to such
taxes, and any penalties and interest with respect thereto), all as determined
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

“Construction JV” means any Joint Venture entered into by the Company or any of
its Subsidiaries, initially, with any one or more other Persons in the Ordinary
Course of Business solely for purposes of undertaking or completing a
construction project; provided that a Construction JV shall not be deemed to
cease being a Construction JV after the withdrawal or

10

 

--------------------------------------------------------------------------------

 

buy-out of such other Person(s) from the Joint Venture or the purchase,
acquisition or redemption of such other Person’s interest in such Joint Venture.

“Construction JV Investments” means Investments in any Construction JV arising
upon any initial capital contribution to or subsequent capital contribution in
such Construction JV, and participated in ratably by all then existing co-joint
venturers having an interest in such Construction JV, solely for purposes of
undertaking or completing a construction project and Investments arising in
connection with the purchase, acquisition, redemption or buy-out of another
co-joint venturer’s interest in such Construction JV; provided Construction JV
Investments shall not include the incurrence, directly or indirectly, of any
Guarantee Obligation by the Company or any of its Subsidiaries.

“Contingent Acquisition Obligation” means those contingent obligations
(including, without limitation, purchase price adjustments, indemnification
obligations and “earnouts”) of a Borrower or Subsidiary incurred in favor of a
seller (or other third party entitled thereto) under or with respect to any
Acquisition or Investment permitted hereunder.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the

11

 

--------------------------------------------------------------------------------

 

Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are owned by
any Borrower or a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts

12

 

--------------------------------------------------------------------------------

 

receivable or any rights and claims associated therewith; provided that the term
“Disposition” shall not apply to or include any lease of real property.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, other than any such Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes if
substantially all of the assets of such Subsidiary consist of capital stock of
one or more direct or indirect Subsidiaries organized under the laws of any
jurisdiction other than the United States or any political subdivision thereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).  

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or any other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in or from property, whether or not owned by the
Company or any of its Subsidiaries, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

13

 

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Permits” has the meaning set forth in Section 5.09(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan that
requires the Company or an ERISA Affiliate to provide notice to the PBGC (other
than such an event as to which the requirement of 30 days’ notice has been
waived by the PBGC); (b) the withdrawal of the Company or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization, in either case, within the meaning of
Title IV of ERISA; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurodollar Rate” means:

14

 

--------------------------------------------------------------------------------

 

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c)if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a

15

 

--------------------------------------------------------------------------------

 

Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Lenders” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those letters of credit outstanding
immediately prior to the effectiveness of this Agreement, as more particularly
described on Schedule 1.01(e).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have been terminated in
full, (b) all Obligations have been paid in full, other than (i) contingent
indemnification obligations, (ii) the undrawn portion of Letters of Credit and
(iii) all fees relating to any Letters of Credit accruing after such date (which
fees shall be payable solely for the account of the L/C Issuer and shall be
computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates of the Letters of Credit),
in each case as have been fully Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made, (c) the Commitments of all Lenders, if any,
shall have terminated or expired, (d) the obligations and liabilities of the
Borrowers and each other Loan Party under all Secured Hedge Agreements, Secured
Cash Management Agreements and Secured Bilateral Letters of Credit shall have
been fully, finally and irrevocably paid and satisfied in full and the Secured
Hedge Agreements, Secured Cash Management Agreements and Secured Bilateral
Letters of Credit shall have expired or been terminated, or other arrangements
satisfactory to the applicable Cash Management Bank, Hedge Bank or LOC Bank
shall have been made with respect thereto, (e) the obligations and liabilities
of the Borrowers and each other Loan Party under all Secured Card Related
Products Agreements shall have been fully, finally and irrevocably paid and
satisfied in full and the Secured Card Related Products Agreements shall have
expired or been terminated, or other arrangements satisfactory to the applicable
Card Related Products Bank shall have been made with respect thereto, and
(f) each Guarantor shall have fully, finally and irrevocably paid and satisfied
in full its respective obligations and liabilities arising under the Loan
Documents (except for future obligations consisting of, or arising out of,
continuing indemnities and other contingent Obligations of the Borrowers or any
Loan Party that may be owing to any Related Party of the Administrative Agent or
any Lender pursuant to the Loan Documents and expressly survive termination of
this Agreement).

16

 

--------------------------------------------------------------------------------

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.  If the Federal Funds Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Fee Letter” means those certain separate letter agreements, dated March 23,
2018, among the Company, the Administrative Agent and the Arrangers as
applicable.

“Financial Letter of Credit” means any Letter of Credit that is a “financial
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.

“Financial Letter of Credit Sublimit” means an amount equal to $50,000,000.  The
Financial Letter of Credit Sublimit is part of, and not in addition to, the
Letter of Credit Sublimit.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s

17

 

--------------------------------------------------------------------------------

 

Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GLC Venture” means any Joint Venture, now or hereafter formed by the Company or
any of its Subsidiaries with any other Person in the Ordinary Course of Business
of the Company or such Subsidiary for the purpose of engaging in the business of
real estate development and/or Disposition of real estate or interests in real
estate or entities owning real estate; provided that a GLC Venture shall not be
deemed to cease being a GLC Venture after the withdrawal or buy-out of such
other Person(s) from the Joint Venture or the purchase, acquisition or
redemption of such other Person’s interest in such Joint Venture.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (x) an

18

 

--------------------------------------------------------------------------------

 

amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (y) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Guarantor Assessment Date” means each of (a) the date on which the Company
delivers or is obligated to deliver to the Administrative Agent financial
statements pursuant to Section 6.01(a) or (b), (b) the date on which a Borrower
consummates any Acquisition of all or substantially all of the assets or capital
stock of another Person, or acquires or creates any new or additional
Subsidiary, (c) the date on which any Subsidiary becomes a Permitted Notes
Guarantor, (d) the date on which a Borrower sells, transfers, divests or
otherwise Disposes of any Subsidiary or all or substantially of the assets of
any Subsidiary, and (e) with respect to Target and its Subsidiaries, the
Indenture Termination Date.

“Guarantors” means, collectively, (a) the Company, (b) all of the Subsidiaries
listed on Schedule 1.01(g), together with all other Persons who, following the
Closing Date, execute and deliver a guaranty or guaranty joinder or supplement
pursuant to Section 6.14, and (c) with respect to (i) Secured Obligations owing
by any Loan Party under any Secured Hedge Agreement, Secured Cash Management
Agreement or Secured Bilateral Letter of Credit and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, each Borrower.

“Guaranty” means that certain Third Amended and Restated Guaranty Agreement
dated as of the Closing Date executed by the Guarantors in favor of the
Administrative Agent and for the benefit of the Secured Bank Creditors,
substantially in the form attached as Exhibit F hereto and reasonably
satisfactory to Administrative Agent, as supplemented from time to time by the
execution and delivery of any Guaranty Joinder Agreements executed and delivered
pursuant to Section 6.14.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to Administrative Agent pursuant to Section 6.14.

“Hazardous Materials” means, collectively, as of any date: (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, urea formaldehyde foam insulation, and
transformers or other equipment that contain dielectric fluid containing
polychlorinated biphenyls (PCB’s); (b) any chemicals or other materials or
substances which as of such date are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” “contaminants,” “infectious wastes,” “pollutants” or words of
similar import under any Environmental Law; and (c) any other chemical or other
material or substance, exposure to which or use of which as of such date is
prohibited, limited or regulated under any Environmental Law.

19

 

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Person that (a) at the time that it enters into any Swap
Contract not prohibited by the terms of this Agreement, is a Lender or an
Affiliate of a Lender that has executed and delivered to the Administrative
Agent a letter of undertaking in the form approved by the Administrative Agent,
or (b) is party to an interest rate Swap Contract on the date that such Person
or its Affiliate becomes a Lender, in each case in such Person’s capacity as a
party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Incorporated Covenants” has the meaning specified in Section 2.14(i).

“Increase Effective Date” has the meaning specified in Section 2.14(a).

“Increase Joinder” has the meaning specified in Section 2.14(e).

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Revolving Commitment” has the meaning specified in Section 2.14(a).

“Incremental Term Commitments” has the meaning specified in Section 2.14(a).

“Incremental Term Loan Maturity Date” has the meaning specified in Section
2.14(e).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), reimbursement agreements, bankers’
acceptances, bank guaranties, surety bonds and similar instruments (in each
case, whether or not such obligations are contingent or absolute); provided that
the amount of any such contingent obligation permitted under this clause (b)
shall be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof;

(c)net obligations under any Swap Contract in an amount equal to the Swap
Termination Value thereof;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the Ordinary Course of
Business);

20

 

--------------------------------------------------------------------------------

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)capital leases and Synthetic Lease Obligations; and

(g)all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is (i) expressly made
non-recourse to such Person and to such Person’s assets (subject only to
customary exceptions acceptable to the Required Lenders) or (ii) Project
Debt.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture Termination Date” has the meaning assigned to such term in Section
6.14(e).

“Information” has the meaning specified in Section 10.07.

“Initial Closing Date” means October 11, 2012.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or such other period that is twelve months or less requested by Company and
consented to by all of the Lenders) thereafter, as selected by the Company in
its Loan Notice; provided that:

21

 

--------------------------------------------------------------------------------

 

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in or with such other Person, (c) the
provision of goods or services to another Person for consideration other than
cash payable in full upon the delivery or provision of such goods or services
(other than trade accounts payable in the Ordinary Course of Business), or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit of
that Person.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment, minus any dividends,
distributions or other amounts returned or repaid in respect of such Investment.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term Facility, and any Incremental
Term Loan Maturity Date applicable to existing Incremental Term Loans, as of any
date of determination.

22

 

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, in
each case, with the commitments of each L/C Issuer as set forth in Schedule
2.01.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, including each Revolving Credit Lender and/or each Term Lender, as
the context may require, each other Person that becomes a “Lender” in accordance
with this Agreement and their successors and assigns and, as the context
requires, includes the Swing Line Lender.

“Lender Increase Notice” has the meaning assigned to such term in Section
2.14(b).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

23

 

--------------------------------------------------------------------------------

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include each Existing Letter of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date of the Revolving Credit Facility then in effect (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser or the Aggregate
Commitments and $100,000,000.  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page or other applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning provided in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).  

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

24

 

--------------------------------------------------------------------------------

 

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Credit Loan, a Term Loan or a Swing Line
Loan.  All Loans shall be denominated in Dollars.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each Security Instrument, the Post-Closing Agreement, the affirmation
agreement referenced in Section 4.01(a)(iii), any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15
of this Agreement, the Fee Letter, the Guaranty and the Permitted Notes
Intercreditor Agreement.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“LOC Bank” means any Lender or Affiliate of a Lender that has issued (or issues)
a performance or financial standby letter of credit or trade or commercial
letter of credit for the account of the Company and/or any (or one or more)
Subsidiary of the Company that is permitted to be secured by a Lien on
Collateral pursuant to Section 7.01(x).  For the avoidance of doubt (i) at any
point that a Lender ceases to be a Lender then such Person (and any Affiliate of
such Person) shall cease to be a LOC Bank and (ii) at such time the issuer of
any performance or financial standby letter of credit or trade or commercial
letter of credit for the account of the Company and/or any (or one or more)
Subsidiary of the Company becomes a Lender (or becomes an Affiliate of a Lender)
such Person shall automatically become a LOC Bank until such time that such
Person (or Affiliate of such Person) ceases to be a Lender.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) of the Company or the Company and its Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent, the Collateral Agent or any Lender under any Loan
Document, or the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Subsidiary” means,

(a)as of the last day of any fiscal quarter of the Company, any Subsidiary that
meets either of the following conditions at such time: (i) such Subsidiary’s
consolidated total revenues for the period of the immediately preceding four
fiscal quarters is equal to or greater than 10% of

25

 

--------------------------------------------------------------------------------

 

the consolidated total revenues of the Company and its Subsidiaries for such
period, determined in accordance with GAAP, in each case as reflected in the
most recent annual or quarterly (as applicable) financial statements required to
be delivered pursuant to Section 6.01; or (ii) such Subsidiary’s total assets,
as of the last day of the immediately preceding fiscal quarter, are equal to or
greater than 10% of the consolidated total assets of the Company and its
Subsidiaries as of such date, determined in accordance with GAAP, in each case
as reflected in the most recent annual or quarterly (as applicable) financial
statements of the Company required to be delivered pursuant to Section 6.01; and

(b)as of any other Guarantor Assessment Date, any Subsidiary that has, on a pro
forma basis, based upon the then most recently delivered financial statements
delivered pursuant to Section 6.01, and after giving effect to the applicable
Acquisition, divestiture or creation, as though occurring on the first day of
the four fiscal quarter period ending on the effective date of such delivered
financial statements, (i) total revenues for the period of the immediately
preceding four fiscal quarters is equal to or greater than 10% of the
consolidated total revenues of the Company and its Subsidiaries for such period,
determined in accordance with GAAP, or (ii) total assets equal to or greater
than 10% of the consolidated total assets of the Company and its Subsidiaries as
of such date, determined in accordance with GAAP;

provided, however, that if at any time Subsidiaries qualifying as Material
Subsidiaries pursuant to clause (a) or (b) above which, in the aggregate and
together with the total assets and total revenues of the Company, do not
represent at least 80% of the consolidated total assets and consolidated total
revenues of the Company and its Subsidiaries (the “80% Threshold”), the Company
shall designate additional Domestic Subsidiaries or, to the extent no material
adverse tax consequences shall result, Foreign Subsidiaries as Material
Subsidiaries until the 80% Threshold is satisfied collectively by all Material
Subsidiaries; and provided further, however, that, in accordance with Section
6.14(e), in no event shall the Target or any of its Subsidiaries be considered a
“Material Subsidiary” hereunder until the Indenture Termination Date, and, until
such Indenture Termination Date occurs, the assets and revenues of the Target
and its Subsidiaries shall not be included in the calculations to determine the
80% Threshold and Subsidiaries that comprise Material Subsidiaries pursuant to
clause (a) or (b) above.  Once a Subsidiary qualifies as or is designated by the
Company as a Material Subsidiary, it shall continue to constitute a Material
Subsidiary throughout the term of this Agreement, until such time as the Company
provides to the Administrative Agent a certificate in accordance with Section
6.14(b) that such Subsidiary is no longer required to be designated as such
pursuant to the terms hereof.

“Maturity Date” means May 31, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the preceding Business Day.

“Mexican Pesos” means the lawful currency of Mexico.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time that could not be
reallocated to Non-Defaulting Lenders in accordance with Section 2.16(a)(iv),
(b) with

26

 

--------------------------------------------------------------------------------

 

respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.15(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of (i) if in respect of a Cash Collateral
requirement under Section 2.15(a)(i), the amount of the applicable L/C
Borrowing, and (ii) if in respect of a Cash Collateral requirement under Section
2.15(a)(ii) or (a)(iii), the Outstanding Amount of all L/C Obligations, and (c)
otherwise, 102% of the amounts reasonably expected to be owing.

“Mortgage” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any Loan
Party in favor of the Collateral Agent, on behalf of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably acceptable to the Collateral Agent.  

“Mortgaged Properties” means, collectively, the real properties owned by the
Loan Parties and identified on Exhibit I, including, without limitation, all
buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

27

 

--------------------------------------------------------------------------------

 

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, (a) the ordinary course of such
Person’s business, substantially as conducted by any such Person prior to or as
of the Closing Date, or in a manner reasonably related thereto, and undertaken
by such Person in good faith and not for purposes of evading any covenant or
restriction in any Loan Document, or (b) transactions outside the ordinary
course of such Person’s then-existing business, as long as the Company provides
written notice to the Administrative Agent and the Lenders prior to such Person
undertaking such business, specifically referencing this definition, provided
that the Required Lenders shall not have delivered written objections to the
Administrative Agent within five (5) Business Days after their receipt of such
written notice.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the

28

 

--------------------------------------------------------------------------------

 

Administrative Agent, the L/C Issuer, or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.  If the Overnight Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Performance Letter of Credit” means any Letter of Credit that is a “performance
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.

“Permitted Lien” means any Lien permitted by Section 7.01.

“Permitted Lowercase Acquisition” means the acquisition (including by way of
merger) by the Company and/or its Subsidiary of the Target as contemplated in
the Transaction Agreement.

“Permitted Notes” means, collectively, the 2019 Notes and any Indebtedness
serving to extend, renew or refinance all or a portion thereof so long as (a)
the aggregate outstanding principal amount (or accreted value, if applicable) of
all Permitted Notes outstanding at any time is not greater than the sum of (i)
the aggregate principal amount (or accreted value, if applicable) of the
Permitted Notes as of the Closing Date and (ii) an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (b) such Indebtedness has a
maturity that is not prior to, and a weighted

29

 

--------------------------------------------------------------------------------

 

average life to maturity equal to or greater than, the remaining Weighted
Average Life to Maturity of the extended, renewed or refinanced 2019 Notes, (c)
such Indebtedness shall have pricing, fees (including upfront fees and original
issue discount), optional prepayment, redemption premiums and subordination
terms as determined by the Company and the Persons providing such Indebtedness;
provided that such Indebtedness does not provide for greater or additional
scheduled amortization payments due prior to the Maturity Date than the
extended, renewed or refinanced 2019 Notes, (d) if secured, the terms and
conditions of such Indebtedness (except as otherwise provided in clauses (b) and
(c) above) are (taken as a whole) no more favorable to the Persons providing
such Indebtedness than those applicable to the extended, renewed or refinanced
Permitted Notes (except for covenants or other provisions applicable only to
periods after the then Maturity Date), and such terms and conditions shall
include collateral release provisions substantially similar to those contained
in the 2019 Notes, (e) such Indebtedness is secured on a pari passu or junior
basis to the Obligations or is unsecured and (f) if secured, the Persons
providing such Indebtedness shall be bound by the terms of the Permitted Notes
Intercreditor Agreement.

“Permitted Notes Documents” means the 2019 Notes, the 2019 Notes Agreement, all
other Permitted Notes, and all note purchase agreements, promissory notes,
guaranties and other documents evidencing or relating to or executed in
connection with any such Indebtedness.

“Permitted Notes Guarantor” means, at any time, any Subsidiary that is at such
time a guarantor of Indebtedness of the Company pursuant to any Permitted Notes
Documents.

“Permitted Notes Intercreditor Agreement” means (a) the Intercreditor and
Collateral Agency Agreement dated as of the Initial Closing Date, among the
Administrative Agent (on behalf of the Secured Bank Creditors), the Permitted
Noteholders, the Collateral Agent (on behalf of the Secured Parties) and the
Loan Parties, attached as Exhibit J, as modified, amended, amended and restated
or supplemented from time to time and (b) any other intercreditor agreement
subsequently executed among the Administrative Agent (on behalf of the Secured
Bank Creditors), the Permitted Noteholders, the Collateral Agent (on behalf of
the Secured Parties) and the Loan Parties (it being understood that an
intercreditor agreement having terms substantially similar to the Permitted
Notes Intercreditor Agreement dated as of the Initial Closing Date is
satisfactory to the extent such Indebtedness is secured on a pari passu basis
with the Obligations).

“Permitted Noteholders” means, collectively, the holders from time to time of
the Permitted Notes.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

30

 

--------------------------------------------------------------------------------

 

“Pledge Agreement” means that certain Amended and Restated Securities Pledge
Agreement dated as of the Initial Closing Date among the Borrowers, certain
Guarantors and the Collateral Agent, for the benefit of the Secured Parties,
substantially in the form of Exhibit G, as supplemented from time to time by the
execution and delivery of Pledge Joinder Agreements pursuant to Section 6.14, as
the same may be otherwise supplemented (including by Pledge Agreement
Supplement).

“Pledge Agreement Supplement” means, with respect to each Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to such Pledge
Agreement.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Guarantor to the Administrative Agent pursuant to Section 6.14.

“Pledged Interests” means the Subsidiary Securities heretofore pledged to the
Collateral Agent and the Subsidiary Securities required to be pledged as
Collateral pursuant to this Agreement or the terms of any Pledge Agreement;
provided that notwithstanding any contrary provision in any Loan Document, in
the case of any Foreign Subsidiary, “Pledged Interests” shall be limited to a
pledge of 65% of the Voting Securities and 100% of the other Subsidiary
Securities issued by such Foreign Subsidiary.

“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
the Closing Date among the Borrowers and the Administrative Agent.

“Prior Loan Documents” has the meaning set forth in Section 1.10(c).

“Project Debt” means, in respect of any GLC Venture (the “obligor”), any
Indebtedness of such obligor incurred in the Ordinary Course of Business of such
obligor and of the Company and its Subsidiaries, which may be secured by a Lien
on assets of such obligor, but as to which there is no general recourse to any
Loan Party except against such obligor (a) for breach of customary
representations and warranties, or (b) to the extent such obligor is a limited
liability company, corporation, limited partnership or other entity as to which
no Loan Party (other than obligor) is, directly or indirectly (at law, through
any Guarantee Obligation or otherwise), liable to pay the debts of such obligor.

“Project Debt Entity” means at any time, any GLC Venture obligated in respect of
Project Debt at such time.

“Proposed New Lender” has the meaning assigned to such term in Section 2.14(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

31

 

--------------------------------------------------------------------------------

 

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination; and provided, further, that (x) the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders and (y) the portion of the Term
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

32

 

--------------------------------------------------------------------------------

 

“Responsible Officer” means the president, chief operating officer, chief
executive officer, chief financial officer, treasurer, secretary, assistant
secretary or controller of a Loan Party and, solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or assistant
secretary of a Loan Party, and, solely for purposes of notices given to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement” has the meaning specified in the recitals hereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest; provided, that any payments or other distributions made in respect of
the Target 8% Notes or the Target 4.25% Notes, in each case whether in equity as
a result of any conversion thereof or in cash, shall not be deemed to constitute
Restricted Payments.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
Existing Letters of Credit denominated in an Alternative Currency, the Closing
Date, and (e) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Revolving Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
principal amount of the Revolving Credit Commitments of all of the Lenders as in
effect on the Closing Date is $350,000,000.

33

 

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-1.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authorities in which the Company or any of its Subsidiaries does
business.

“Scheduled Unavailability Date” has the meaning provided in Section 3.03(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.  

“Secured Bank Creditors” means, collectively, with respect to each of the
Security Instruments, the Administrative Agent, the Collateral Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Card
Related Products Banks, the LOC Banks, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.05 and the
other Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Instruments.

“Secured Bilateral Letter of Credit” means any performance or financial standby
letter of credit or trade or commercial letter of credit that is permitted to be
secured by a Lien on Collateral pursuant to Section 7.01(x) and that is issued
by an LOC Bank for the account of the Company and/or any (or one or more)
Subsidiary of the Company.

“Secured Card Related Products Agreement” means any Card Related Products
Agreement permitted by Article VII that is entered into by and between any Loan
Party and any Card Related Products Bank.

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted by Article VII that is entered into by and between any Loan Party and
any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted by Article VII that
is entered into by and between any Loan Party and any Hedge Bank.

34

 

--------------------------------------------------------------------------------

 

“Secured Obligations” means (a) all Obligations, (b) all obligations of any Loan
Party arising under Secured Card Related Products Agreements, Secured Cash
Management Agreements, Secured Hedge Agreements and, if and only if permitted
under Section 7.01(x), Secured Bilateral Letters of Credit and (c) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that “Secured Obligations” shall exclude any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Secured Bank Creditors and the
Permitted Noteholders.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the Initial Closing Date among the Borrowers, the Guarantors and the
Collateral Agent, attached as Exhibit H, as supplemented from time to time by
the execution and delivery of Security Joinder Agreements pursuant to Section
6.14, and as modified, amended, amended and restated or supplemented from time
to time.

“Security Instruments” means, collectively, the Pledge Agreement, the Security
Agreement, the Aircraft Security Agreement, the Mortgages and all other
agreements (including control agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which any Borrower or
any Subsidiary or other Person shall grant or convey to the Collateral Agent or
the Lenders a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Secured Obligations or any
other obligation under any Loan Document, as any of them has been or may be
amended, amended and restated, modified or supplemented from time to time.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form attached to the Security Agreement, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.14.

“Solvent” means, as to any Person at any time, that: (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction for
which such Person’s property would constitute unreasonably small capital.

35

 

--------------------------------------------------------------------------------

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 29 of the Guaranty).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 9:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subject Period” means, as of any date of determination, the four consecutive
fiscal quarter period ending on such date.

“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Securities” means the shares of capital stock or other equity
interests issued by or equity participations in any Material Subsidiary, whether
or not constituting a “security” under Article 8 of the Uniform Commercial Code
as in effect in any jurisdiction.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

36

 

--------------------------------------------------------------------------------

 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder, in each case, with the
commitments of each Swing Line Lender as set forth in Schedule 2.01.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$20,000,000 and (b) the Aggregate Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” means Layne Christensen Company.

“Target 4.25% Notes” means the 4.25% unsecured convertible notes of Target
issued pursuant to the Target 4.25% Indenture.

“Target 4.25% Indenture” means that certain Indenture, dated as of November 12,
2013, between Target and U.S. Bank National Association, as trustee.

37

 

--------------------------------------------------------------------------------

 

“Target 8% Notes” means the 8% senior secured convertible notes of Target issued
pursuant to the Target 8% Indenture.

“Target 8% Indenture” means that certain Indenture, dated as of March 2, 2015,
among Target, the Guarantors (as defined therein) party thereto and U.S. Bank
National Association, as trustee and collateral agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment”.  The aggregate principal amount of the Term Commitments of all of
the Lenders as in effect on the Closing Date is $150,000,000.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans and unused Term Commitments of all Term Lenders outstanding at such time.

“Term Lender” means any Lender that has a Term Commitment or an outstanding Term
Loan at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.

“Transaction Agreement” means that certain Agreement and Plan of Merger by and
among the Company, the Target and a newly created subsidiary of the Company into
which the Target will merge (with the Target as the surviving corporation).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

38

 

--------------------------------------------------------------------------------

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing: (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment by (b) the sum of all such payments.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all

39

 

--------------------------------------------------------------------------------

 

tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Pro Forma Basis.  All defined terms used in the calculation of the financial
covenants set forth in Section 7.12 hereof shall be calculated on an historical
pro forma basis giving effect (by inclusion or exclusion, as applicable), during
any period of measurement that

40

 

--------------------------------------------------------------------------------

 

includes the merger or any Acquisition permitted by Sections 7.02 and 7.04, as
applicable, to the actual historical results of the Person so acquired.

1.04Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Exchange Rates; Currency Equivalents.  

(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

1.06Additional Alternative Currencies.    

(a)The Company may from time to time request that Letters of Credit be issued in
a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  Such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in its or their sole discretion).  The Administrative Agent shall
promptly notify the L/C Issuer thereof.  The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in its or their sole discretion)
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.

(c)Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit

41

 

--------------------------------------------------------------------------------

 

Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

1.07Change of Currency.  (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption.  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.09Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.  

1.10Amendment and Restatement.  In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:

(a)Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans and
other Outstanding Amounts outstanding under the Existing Credit Agreement shall
be reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders and from
each Lender to each other Lender, with the same force and effect as if such
assignments were evidenced by applicable assignment

42

 

--------------------------------------------------------------------------------

 

agreements required pursuant to Section 10.06 of the Existing Credit
Agreement.  Notwithstanding anything to the contrary in Section 10.06 of the
Existing Credit Agreement or Section 10.06 of this Agreement, no other documents
or instruments, including any assignment agreements, shall be executed in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an assignment
agreement.  On the Closing Date, the Lenders shall make full cash settlement
with each other either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments (as such term is defined in the
Existing Credit Agreement) such that after giving effect to such settlements
each Lender’s Applicable Percentage shall be as set forth on Schedule 2.01.

(b)Each Borrower, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.  

(c)Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.10, and in any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
any Loan Party under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder and all indebtedness,
liabilities and obligations of any Person other than a Loan Party under the
Existing Credit Agreement and other Prior Loan Documents shall continue as
obligations of such Person hereunder, and (ii) each of this Agreement and the
Notes and any other Loan Document (as defined herein) that is amended and
restated in connection with this Agreement is given as a substitution of, and
not as a payment of, the indebtedness, liabilities and obligations of the
Borrowers under the Existing Credit Agreement or any Prior Loan Document and
neither the execution and delivery of such documents nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation of
the Existing Credit Agreement or of any of the other Prior Loan Documents or any
obligations thereunder.  Upon the effectiveness of this Agreement, all Loans
owing by the Borrowers and outstanding under the Existing Credit Agreement shall
continue as Loans hereunder and shall constitute advances hereunder, and all
Letters of Credit outstanding under the Existing Credit Agreement and any of the
Prior Loan Documents shall continue as Letters of Credit hereunder.  Base Rate
Loans under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurodollar Rate Loans outstanding under the Existing Credit Agreement on the
Closing Date shall remain in effect without renewal, interruption or extension
as Eurodollar Rate Loans under this Agreement and accrue interest at the
Eurodollar Rate hereunder; provided, that on and after the Closing Date, the
Applicable Rate applicable to any Loan or Letter of Credit hereunder shall be as
set forth in the definition of Applicable Rate in Section 1.01, without regard
to any margin applicable thereto under the Existing Credit Agreement prior to
the Closing Date.  

43

 

--------------------------------------------------------------------------------

 

ARTICLE II.the COMMITMENTS and Credit Extensions

2.01Loans.  

(a)The Term Borrowing.  Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a term loan to the Borrowers in
Dollars on the Closing Date in an aggregate amount equal to $150,000,000 (the
“Term Borrowing”).  The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility.

Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  Term Loans may be made in Dollars only.

(b)Revolving Credit Loans.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (a) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (b) the Revolving Credit Exposure of each Revolving Credit Lender
shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein; provided, however,
that any Revolving Credit Loans made on the Closing Date shall be Base Rate
Loans, unless a funding indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent has been delivered by the Borrowers to
the Administrative Agent not later than 10:00 a.m. three Business Days prior to
the Closing Date.  Revolving Credit Loans may be made in Dollars only.

2.02Borrowings, Conversions and Continuations of Revolving Credit Loans.  

(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephone notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan
Notice.  Each such notice must be received by the Administrative Agent not later
than 9:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Company wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 9:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of

44

 

--------------------------------------------------------------------------------

 

such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than 10:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Company (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the Borrower for which such Borrowing is requested.  If the Company fails to
specify a Type of Loan in a Loan Notice, then the applicable Loans shall be made
as Base Rate Loans.  Notwithstanding the foregoing, with respect to any
Eurodollar Rate Loan made hereunder, if the Company fails to specify a Type of
Loan in the Loan Notice relating to such outstanding Eurodollar Rate Loan or
fails to deliver a Loan Notice requesting continuation or conversion of such
outstanding Eurodollar Rate Loan, then such Eurodollar Rate Loan shall be
continued as a Eurodollar Rate Loan with an Interest Period of one month.  If
the Company requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one
month.  Any automatic continuation of a Eurodollar Rate Loan shall be effective
as of the last day of the Interest Period then in effect with respect to such
Eurodollar Rate Loan.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Term Borrowing or a Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Company or the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the Company on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.

45

 

--------------------------------------------------------------------------------

 

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to the Term Facility.  After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than ten Interest Periods in effect with respect to the Revolving Credit
Facility.

(f)The Obligations of the Company and each other Borrower shall be joint and
several in nature.

(g)Each Subsidiary of the Company that is a “Borrower” hereunder hereby
irrevocably appoints the Company as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders, to any
such Borrower hereunder.  Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Borrower.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of any Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of any Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C

46

 

--------------------------------------------------------------------------------

 

Credit Extension with respect to any Letter of Credit, (1) the Total
Outstandings shall not exceed the Aggregate Commitments, (2) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, (3) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (4) the Outstanding Amount of the L/C Obligations under Financial
Letters of Credit shall not exceed the Financial Letter of Credit
Sublimit.  Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly any Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Borrowers shall have made
arrangements acceptable to the L/C Issuer to Cash Collateralize such Letter of
Credit.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

47

 

--------------------------------------------------------------------------------

 

(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $1,000,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless (a)
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with such
Revolving Credit Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion or (b) the Borrowers have delivered Cash Collateral as required
pursuant to Section 2.15(a); or

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by two (2) Responsible Officers of the
Company.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic

48

 

--------------------------------------------------------------------------------

 

transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 9:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Borrower or
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not

49

 

--------------------------------------------------------------------------------

 

later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Company shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof.  In the case of a Letter of Credit denominated
in Dollars or a Letter of Credit denominated in an Alternative Currency, the
Company shall reimburse the L/C Issuer in Dollars.  In the case of a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of amount of the drawing promptly following the
determination thereof.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 11:00 a.m.
on the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in the Dollar Equivalent of the amount of such drawing and
in the applicable currency; provided that if such notice is not provided to such
Borrower prior to 11:00 a.m. on the Honor Date, then the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing by 10:00 a.m. on the next succeeding Business Day and such
extension of time shall be reflected in computing fees in respect of any Letter
of Credit.  If the Company fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed

50

 

--------------------------------------------------------------------------------

 

Amount”), and the amount of such Revolving Credit Lender’s Applicable Percentage
thereof.  In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 11:00 a.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Revolving Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to

51

 

--------------------------------------------------------------------------------

 

the conditions set forth in Section 4.02 (other than delivery by the Company of
a Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Company or any other Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(ii), then, without limiting the
other provisions of this Agreement, the L/C Issuer shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d)Repayment of Participations.  

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company, any Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

52

 

--------------------------------------------------------------------------------

 

(e)Obligations Absolute.  The obligation of the Company and any other Borrower
to reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrowers or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrowers;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code as in effect in the
State of California or the ISP, as applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or

53

 

--------------------------------------------------------------------------------

 

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Revolving Credit Lender and the Company agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued
(including any such

54

 

--------------------------------------------------------------------------------

 

agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.  Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to any Borrower or any Subsidiary for,
and the L/C Issuer’s rights and remedies against any Borrower or any Subsidiary
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to Section
2.16, with its Applicable Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) (i) for each Performance Letter of Credit equal to the
Applicable Rate (for Performance Letters of Credit) times the Dollar Equivalent
of the daily amount available to be drawn under each such Performance Letter of
Credit and (ii) for each Financial Letter of Credit equal to the Applicable Rate
(for Financial Letters of Credit) times the Dollar Equivalent of the daily
amount available to be drawn under each such Financial Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate (or in the characterization of such Letter of Credit as a
Performance Letter of Credit or Financial Letter of Credit) during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate (or characterization thereof) was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee, with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit

55

 

--------------------------------------------------------------------------------

 

as from time to time in effect.  Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, may in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Revolving Credit Lender acting as Swing Line Lender, may
exceed the amount of such Revolving Credit Lender’s Commitment; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment; (y) the Company shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan; and (z) if any Lender is a Defaulting Lender, the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall reasonably
determine that, after giving effect to Section 2.16(a)(iv), it has, or by such
Credit Extension may have, Fronting Exposure.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan
Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 10:00 a.m. on the requested borrowing date,

56

 

--------------------------------------------------------------------------------

 

and shall specify (i) the amount to be borrowed, which shall be a minimum of
$1,000,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 11:00 a.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
noon on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
immediately available funds.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Revolving Credit Lender make a Base Rate
Revolving Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Revolving Credit Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Company in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

57

 

--------------------------------------------------------------------------------

 

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

(d)Repayment of Participations.  

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request

58

 

--------------------------------------------------------------------------------

 

of the Swing Line Lender.  The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.

(a)The Borrowers may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Revolving Credit Loans or
Term Loans in whole or in part without premium or penalty; provided that (i)
such notice must be in a form reasonably acceptable to the Administrative Agent
and be received by the Administrative Agent not later than 9:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Company, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any notice of prepayment given
pursuant to this Section 2.05(a) may be conditioned upon the consummation of
other financing, and may be rescinded or extended for a reasonable period upon
written notice to the Administrative Agent if such other financing is not
consummated on the anticipated date.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.  Each prepayment of
the outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to
the principal repayment installments thereof on a pro rata basis.  Subject to
Section 2.16, such prepayment shall be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(b)The Borrowers may, upon notice from the Company to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice

59

 

--------------------------------------------------------------------------------

 

must be received by the Swing Line Lender and the Administrative Agent not later
than 10:00 a.m. on the date of the prepayment, and (ii) any such partial
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Company, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)If the Administrative Agent notifies the Company at any time that the Total
Revolving Credit Outstandings at such time exceed the aggregate Revolving Credit
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed the difference of 100% of
the Aggregate Commitments then in effect less $250,000; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the aggregate Revolving Credit Commitments then in
effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to reasonably protect against the results of
further exchange rate fluctuations.

(d)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Letters of Credit at such time exceeds (as a result of
fluctuations in exchange rates or for any other reason) an amount equal to 105%
of the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall Cash Collateralize L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Letter of
Credit Sublimit then in effect.

2.06Termination or Reduction of Commitments.  The Borrowers may, upon notice
from the Company to the Administrative Agent, terminate the Aggregate
Commitments, the Letter of Credit Sublimit, the Financial Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit, the Financial Letter of
Credit Sublimit or the Swing Line Sublimit; provided that (a) any such notice
shall be received by the Administrative Agent not later than 9:00 a.m. five
Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrowers shall not terminate
or reduce (i) the Aggregate Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (ii) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (iii) the
Financial Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Financial Letter of Credit Sublimit or (iv) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit, and (d) if, after giving effect to any termination or reduction
of the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such

60

 

--------------------------------------------------------------------------------

 

sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Letter of Credit Sublimit, Financial Letter of
Credit Sublimit, Swing Line Sublimit or Aggregate Commitments.  Any reduction of
the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.  Any notice of termination or reduction
given pursuant to this Section 2.06 may be conditioned upon the consummation of
other financing, and may be rescinded or extended for a reasonable period upon
written notice to the Administrative Agent if such other financing is not
consummated on the anticipated date.

2.07Repayment of Loans.

(a)Revolving Credit Loans.  The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of Revolving Credit
Loans outstanding on such date.

(b)Swing Line Loans.  The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

(c)Term Loans.  The Borrowers shall repay to the Term Lenders an amount equal to
1.25% of the aggregate initial principal amount of all Term Loans outstanding on
the last Business Day of each March, June, September and December, commencing on
the last Business Day of September 2018, and a final payment on the Maturity
Date in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date (each such day, a “Repayment Date”).

2.08Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for the Revolving Credit Facility.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request

61

 

--------------------------------------------------------------------------------

 

of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders and after written notice to the
Company, while any Event of Default exists (other than as set forth in clauses
(b)(i) and (b)(ii) above), the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Credit Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section
2.16.  For the avoidance of doubt, the Outstanding Amount of Swing Line Loans
shall not be counted towards or considered usage of the Revolving Credit
Facility for purposes of determining the commitment fee. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b)Other Fees.

(i)The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in their respective Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such

62

 

--------------------------------------------------------------------------------

 

fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall promptly and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for a
period of twelve (12) months following the date of such termination and
repayment.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender

63

 

--------------------------------------------------------------------------------

 

(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 11:00 a.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be

64

 

--------------------------------------------------------------------------------

 

made by the Borrowers, the interest rate applicable to Base Rate Loans.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any

65

 

--------------------------------------------------------------------------------

 

Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Obligations due and payable to such Lender
at such time to (b) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time, then the Lender receiving such greater proportion shall (y) notify
the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Credit Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit Loans
and other amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to any Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14Increase in Commitments.

(a)Borrower Request.  The Company may by written notice to the Administrative
Agent elect to request (x) prior to the Maturity Date for the Revolving Credit
Facility, an increase to the existing Revolving Credit Commitments (each, an
“Incremental Revolving Commitment”) and/or (y) the establishment of one or more
new term loan commitments (each, an “Incremental Term Commitment”), by an
aggregate amount for clauses (x) and (y) together not in excess of
$200,000,000.  Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on

66

 

--------------------------------------------------------------------------------

 

which the Company proposes that the Incremental Commitments shall be effective,
which shall be a date not less than 15 Business Days (or such earlier date as
the Company and the Administrative Agent may mutually agree) after the date on
which such notice is delivered to the Administrative Agent, (ii) at the election
of the Company, in consultation with the Administrative Agent, the identity of
each Eligible Assignee to whom the Company proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations, if
such Eligible Assignees and allocations have been agreed; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment; and (iii) the time period within which each Lender and
Proposed New Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice).  Each
Incremental Commitment shall be in a minimum amount of $20,000,000 or any whole
multiple of $5,000,000 in excess thereof, or such lesser amount as reasonably
acceptable to the Administrative Agent.  The Company may make a maximum of four
such requests.  The Company may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.  No Incremental Revolving Commitment
shall increase (i) the Letter of Credit Sublimit or the Financial Letter of
Credit Sublimit without the consent of the L/C Issuer or (ii) the Swing Line
Sublimit without the consent of the Swing Line Lender.

(b)Lender Elections to Increase.  Each Lender and any other Eligible Assignee to
whom the Company has provided an opportunity to participate in an Incremental
Commitment (a “Proposed New Lender”) shall notify the Administrative Agent
within such time period whether or not it agrees to provide such Incremental
Commitment and, if so, (i) with respect to a Lender, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase, and (ii) with respect to a Proposed New Lender, the amount committed
by such Proposed New Lender (any such notice to the Administrative Agent being
herein a “Lender Increase Notice”).  Any Lender or Proposed New Lender not
responding within such time period shall be deemed to have declined to provide
an Incremental Commitment.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Company and each Lender of the Lenders’ and Proposed New
Lenders’ responses to each request made hereunder.  Any Proposed New Lender
shall be reasonably acceptable to the Administrative Agent and the Company and,
in the case of an Incremental Revolving Commitment only, the L/C Issuer and the
Swing Line Lender (which consent shall not be unreasonably withheld); and any
Proposed New Lender shall become a “Lender” party hereto (and shall hereinafter
be referred to as a “Lender” in this Section) in connection with such
increase.  If the Company shall not have arranged any Proposed New Lender(s) to
commit to any shortfall from the Lender Increase Notices, then the Company shall
be deemed to have reduced the amount of such Incremental Commitment to the
aggregate amount set forth in the Lender Increase Notices.  In the event that
the aggregate Incremental Commitments set forth in the Lender Increase Notices
exceed the amount requested by the Company, the Company shall have the right, in
consultation with the Administrative Agent, to allocate the amount of increases
necessary to meet the Company’s requested increase.  The Company shall promptly
notify the Administrative Agent, the Lenders and any Proposed New Lenders of the
final allocation of such increase and the Increase Effective Date.

67

 

--------------------------------------------------------------------------------

 

(d)Conditions.  The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i)the Company shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (y) in the case of each Borrower, certifying that, before
and after giving effect to such Incremental Revolving Commitment, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties are qualified by materiality, in which case such representations and
warranties and true and correct in all respects, and except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default or Event of Default exists;

(ii)on a pro forma basis, the Borrowers shall be in compliance with each of the
covenants set forth in Section 7.12 as of the end of the latest fiscal quarter
for which internal financial statements are available;

(iii)the Borrowers shall make any breakage payments arising as a result of the
circumstances described in Section 3.05 in connection with any adjustment of
Revolving Credit Loans pursuant to Section 2.14(f);

(iv)all fees required to be paid by the Borrowers on or before the Increase
Effective Date shall have been paid; and

(v)the Company (for itself or on behalf of any Loan Party) shall deliver or
cause to be delivered officer’s certificates and legal opinions of the type
delivered on the Closing Date pursuant to Section 4.01(a)(v) through (vii) to
the extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.

(e)Terms of New Loans and Commitments.  The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows and, in each case, as to
other terms and conditions not set forth below, as reasonably acceptable to the
Administrative Agent and the relevant Lenders:

(i)terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Term Loans (it
being understood that Incremental Term Loans may be a part of the Term Loans)
and to the extent that the terms and provisions of Incremental Term Loans are
not identical to the Term Loans (except to the extent permitted by clause (iii),
(iv) or (v) below) they shall be

68

 

--------------------------------------------------------------------------------

 

reasonably satisfactory to the Administrative Agent; provided that in any event
the Incremental Term Loans must comply with clauses (iii), (iv) and (v) below;

(ii)the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;

(iii)the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing Term Loans;

(iv)the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;

(v)terms as to prepayments and amortization and pricing for Incremental Term
Loans shall be reasonably acceptable to the Administrative Agent and the
relevant Lenders (it being understood that terms that are no less favorable to
the Borrowers than those of any existing Incremental Term Facility shall be
acceptable to the Administrative Agent); and

(vi)the Incremental Term Loans shall not contain additional or different
covenants or financial covenants which are more restrictive in any material
respect than the covenants in the Loan Documents at the time of the incurrence
of such Incremental Term Loan unless either (A) such covenants benefit all of
the Lenders or are otherwise consented to by the Administrative Agent or (B)
such covenants apply only after the Facility Termination Date.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrowers, the Administrative Agent, each
Lender and each Proposed New Lender making such Incremental Commitment, in form
and substance reasonably satisfactory to each of them.  Notwithstanding the
provisions of Section 10.01, the Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions and intent of this Section
2.14.  In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Credit Loans or Term Loans shall
be deemed, unless the context otherwise requires, to include references to
Revolving Credit Loans made pursuant to Incremental Revolving Commitments and
Incremental Term Loans that are Term Loans, respectively, made pursuant to this
Agreement.

(f)Adjustment of Revolving Credit Loans.  To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Revolving Credit Lender that is acquiring an Incremental
Revolving Commitment on the Increase Effective Date shall make a Revolving
Credit Loan to the Borrowers, the proceeds of which will be used to prepay the
Revolving Credit Loans of the other Revolving Credit Lenders immediately prior
to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding are held by the Revolving Credit Lenders pro
rata based on their Revolving Credit Commitments after giving effect to such
Increase Effective Date.  If there

69

 

--------------------------------------------------------------------------------

 

is a new borrowing of Revolving Credit Loans on such Increase Effective Date,
the Revolving Credit Lenders after giving effect to such Increase Effective Date
shall make such Revolving Credit Loans in accordance with Section 2.01(b).

(g)Making of New Term Loans.  On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrowers in an amount equal to its new Commitment.

(h)Equal and Ratable Benefit.  The Loans and Commitments established pursuant to
this Section shall constitute Loans and Commitments hereunder, and shall be
entitled to all the benefits afforded by this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty (including without limitation any Joinder Agreement)
and security interests created by the Collateral Documents, except that the new
Loans may be subordinated in right of payment or the Liens securing the new
Loans may be subordinated, in each case, to the extent set forth in the Increase
Joinder.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of Term Loans or any such new Commitments.

(i)Most Favored Lender.  If at any time an Increase Joinder includes, or an
Incremental Commitment is subject to, any negative or financial covenant which
is not contained in this Agreement, then, effective on the date of execution of
such Increase Joinder or other document, as the case may be, such covenants and
related definitions (collectively, the “Incorporated Covenants”) shall then and
thereupon (mutatis mutandis) be deemed to have been incorporated herein; and any
breach or event of default in respect of any such Incorporated Covenant shall,
subject to the foregoing and the lapse of any grace or cure period provided
under the applicable Increase Joinder, be deemed to be an Event of Default
hereunder subject to all applicable terms and provisions of this Agreement,
including, without limitation, the right of the Required Lenders to waive or not
waive any breach thereof (independent of any right of any other creditor of any
Borrower or such Subsidiary in respect of any such Incorporated
Covenants).  Notwithstanding the foregoing, any amendment, elimination or
termination of, or waiver or consent with respect to, any such Incorporated
Covenant by the parties to such Increase Joinder or other document (including as
a result of the termination or repayment in full of the Incremental Commitment
with respect to which such Incorporated Covenants have become effective)  shall
then and thereupon (mutatis mutandis) constitute an amendment, elimination or
termination, as the case may be, of, or waiver or consent with respect to, such
Incorporated Covenant hereunder.

(j)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15Cash Collateral.

(a)Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains

70

 

--------------------------------------------------------------------------------

 

outstanding, (iii) the Borrowers shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrowers shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  

(b)Grant of Security Interest.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked deposit accounts at Bank of America.  The
Borrowers shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

71

 

--------------------------------------------------------------------------------

 

2.16Defaulting Lenders.  

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.15; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, that Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments,

72

 

--------------------------------------------------------------------------------

 

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  

(iii)Certain Fees.  

(A)No Defaulting Lender shall be entitled to receive any commitment fee pursuant
to Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)Subject to Section 2.16(a)(ii), each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

(C)With respect to any fee payable pursuant to Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) upon prior notice to the Company and such
Non-Defaulting Lenders, but only to the extent that (x) the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent promptly after
receipt of notice of such reallocation, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate principal amount at such time
of any Non-Defaulting Lender’s outstanding Revolving Credit Loans and such
Non-Defaulting Lender’s participation in L/C Obligations and Swing Line Loans at
such time to exceed such Non-Defaulting Lender’s Commitment.  Subject to Section
10.22 no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a

73

 

--------------------------------------------------------------------------------

 

Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.  The notice and minimum amount provisions
of Section 2.05(b) shall not apply to any prepayments made pursuant to this
Section 2.16(a)(v).

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full

74

 

--------------------------------------------------------------------------------

 

amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.  (i) Each Borrower shall, and does hereby, jointly and
severally, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each Borrower shall, and does hereby, jointly
and severally, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting

75

 

--------------------------------------------------------------------------------

 

the obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Administrative
Agent or the Borrowers in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  

(d)Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the

76

 

--------------------------------------------------------------------------------

 

reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of

77

 

--------------------------------------------------------------------------------

 

copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrowers pursuant to this subsection

78

 

--------------------------------------------------------------------------------

 

the payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h)FATCA.  For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the Closing Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to make, maintain, fund or continue Eurodollar
Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

79

 

--------------------------------------------------------------------------------

 

3.03Inability to Determine Rates.  

(a)Temporary Inability.

(i)Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (a)  the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(ii)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the affected Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

(b)Non-Temporary Inability.

80

 

--------------------------------------------------------------------------------

 

(i)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Company) that the Company or the
Required Lenders (as applicable) have determined, that:

(A)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(C)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii)If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i)(A) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed

81

 

--------------------------------------------------------------------------------

 

Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

(iii)Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such

82

 

--------------------------------------------------------------------------------

 

Lender’s or the L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section containing a certification of a
responsible officer of such Lender or the L/C Issuer that such costs have not
been imposed on the Borrowers disproportionately with other similarly situated
borrowers and delivered to the Company shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

83

 

--------------------------------------------------------------------------------

 

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers;

(c)any failure by the Borrowers to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

(d)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any Indemnified Taxes or additional amount to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  Each Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay Indemnified Taxes or any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 and, in each case, such Lender has declined or is
unable to designate a different lending office in

84

 

--------------------------------------------------------------------------------

 

accordance with Section 3.06(a), the Borrowers may replace such Lender in
accordance with Section 10.13.

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.CONDITIONS PRECEDENT TO Credit Extensions

4.01Conditions to Effectiveness and Initial Credit Extension.  The effectiveness
of this Agreement as an amendment and restatement of the Existing Credit
Agreement and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder or to continue its Credit Extensions
hereunder, as applicable, are subject to satisfaction of the following
conditions precedent:

(a)Unless waived by all the Lenders (or by the Administrative Agent with respect
to items specified in clause (vi) below with respect to which the Borrowers have
given assurances satisfactory to the Administrative Agent that such items shall
be delivered promptly following the Closing Date), the Administrative Agent’s
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent, the Collateral Agent and each of the Lenders:

(i)executed counterparts of this Agreement and the Guaranty;

(ii)(A) a Revolving Credit Note executed by the Borrowers in favor of each
Revolving Credit Lender requesting a Revolving Credit Note and (B) a Term Note
executed by the Borrowers in favor of each Term Lender requesting a Term Note;

(iii)executed counterparts of an affirmation to the Security Agreement, Pledge
Agreement and the Aircraft Security Agreement, together with (in each case, as
applicable, to the extent not on file with the Collateral Agent):

(A)Uniform Commercial Code financing statements (and any amendments thereto, as
applicable) suitable in form and substance for filing in all places required by
applicable Law to perfect the Liens of the Collateral Agent under the Security
Instruments as a first priority Lien as to items of Collateral in which a
security interest may be perfected by the filing of financing statements, and
such other documents and/or evidence of other actions as may be reasonably
necessary under applicable Law to perfect the Liens of the Collateral Agent
under such Security Instruments as a first priority Lien in and to such other
Collateral as the Collateral Agent may require, including without limitation the
delivery by any Borrower or any other Loan Party of all certificates evidencing
pledged interests, accompanied in each case by duly executed stock powers (or
other appropriate transfer documents) in blank affixed thereto;

85

 

--------------------------------------------------------------------------------

 

(B)the originals of all promissory notes issued in connection with Indebtedness
permitted by Section 7.03(e), together with duly executed undated endorsements
in blank affixed thereto;

(C)except with the express prior written consent of the Collateral Agent in each
instance, with respect to the Investment Property (as defined in the Security
Agreement) listed on Schedule 9(e) of the Security Agreement, Qualifying Control
Agreements (as defined in the Security Agreement) from the applicable securities
intermediary;

(D)except with the express prior written consent of the Collateral Agent in each
instance, with respect to the Deposit Accounts (as defined in the Security
Agreement) listed on Schedule 9(f) of the Security Agreement, Qualifying Control
Agreements (as defined in the Security Agreement) from the applicable depositary
institutions; and

(E)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance and endorsements, naming the Collateral Agent, on behalf of the
Secured Parties, as an additional insured or lender’s loss payee, as the case
may be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;

(iv)in connection with the Mortgages with respect to each Mortgaged Property
listed on Exhibit I, to the extent not previously delivered to the
Administrative Agent or the Collateral Agent, or as otherwise reasonably
requested by the Administrative Agent or the Collateral Agent, executed
counterparts to the applicable Mortgage together with:

(A)to the extent necessary under applicable Law, for filing in the appropriate
county land office(s), Uniform Commercial Code financing statements covering
fixtures, if required, in each case appropriately completed;  

(B)mortgage policies of title insurance (which, if satisfactory to the
Collateral Agent, may be in the form of a mark-up of pro forma mortgage policies
which are satisfactory to the Collateral Agent subsequently to be followed by
mortgage policies) relating to each Mortgage of the Mortgaged Property referred
to above, issued by a title insurer reasonably satisfactory to the Collateral
Agent (the “Title Company”), in an insured amount satisfactory to the Collateral
Agent and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except Liens
permitted by Section 7.01, with each such mortgage policy (i) to be in form and
substance satisfactory to the Collateral Agent, (ii) to include a reference to
the relevant survey with no survey exceptions except those theretofore approved
by the Collateral Agent (such approval not to be unreasonably withheld or
delayed), (iii) not to include any exception(s) for mechanic’s liens, and (iv)
to provide for

86

 

--------------------------------------------------------------------------------

 

affirmative insurance and endorsements (to the extent applicable and available
in the relevant jurisdiction) as the Collateral Agent may reasonably request;

(C)(i) surveys for each Mortgaged Property sufficient for the Title Company to
remove the standard survey exceptions from the title insurance policies and
issue the endorsements required in clause (B)(iv) above, or (ii) affidavits
delivered to the title insurer sufficient for the Title Company to remove the
standard survey exceptions from the title policies and issue the endorsements
referenced in clause (B)(iv) above;

(D)evidence (which may be satisfied by appropriate instructions in the funds
flow memorandum) of payment to the title insurer of all expenses and premiums of
the title insurer in connection with the issuance of such policies and
endorsements and payment to the Title Company of an amount equal to any fees or
taxes, including recording, mortgage, intangible and stamp taxes payable in
connection with recording the Mortgages and Uniform Commercial Code financing
statements covering fixtures, if applicable, in the appropriate county or state
land office(s);

(E)in connection with any Mortgage and as reasonably requested by the
Administrative Agent or the Collateral Agent, customary opinions of counsel in
the jurisdiction where each such Mortgaged Property is located; and

(F)a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Company and each Loan Party relating thereto);

(v)such certificates of resolutions or other action, incumbency certificates
and/or other certificates (including specimen signatures) of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

(vi)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in the jurisdiction of its organization or formation;

(vii)a customary opinion, addressed to the Administrative Agent, Collateral
Agent and each Lender, of Jones Day, counsel for the Borrowers and the Loan
Parties, and the general counsel or assistant general counsel for the Borrowers
and the Loan Parties, in each case in form and substance satisfactory to the
Administrative Agent concerning the Loan Parties and the Loan Documents (which
may include some or all of

87

 

--------------------------------------------------------------------------------

 

the Mortgages) and as to such matters and jurisdictions as the Administrative
Agent, Collateral Agent may reasonably request;

(viii)a certificate of a Responsible Officer of the Company either (A) attaching
copies of all consents, licenses and approvals required by any Governmental
Authority or any other Person in connection with the execution, delivery and
performance by each Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required (except for (x) the consents, licenses and
approvals which have been duly obtained, taken, given or made and (y) the filing
of Uniform Commercial Code financing statements and the recording of Mortgages
pursuant to the Loan Documents);

(ix)a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(x)executed counterparts of the Post-Closing Agreement;

(xi)executed counterparts by each Lender to this Agreement as of the Closing
Date of a joinder to the Permitted Notes Intercreditor Agreement in accordance
with Section 22 thereof, sufficient in number for distribution to the
Administrative Agent, the Collateral Agent, the Permitted Noteholders and the
Borrowers, and evidence satisfactory to the Administrative Agent that no default
or event of default under the Permitted Notes Documents exists, or would result
from the effectiveness of this Agreement or any Credit Extension hereunder or
from the application of the proceeds thereof on the Closing Date;

(xii)a certificate signed by the chief financial officer of the Company
certifying that, after giving effect to this Agreement and the Credit Extensions
made or continued on the Closing Date, (A) each Borrower, individually, is
Solvent and (B) each Guarantor, together with the other Loan Parties, is
Solvent;

(xiii)(A) upon the reasonable request of any Lender made at least five days
prior to the Closing Date, the Borrowers shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least five days prior to the Closing Date; and

(B)at least three days prior to the Closing Date, any Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower; and

(xiv)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

88

 

--------------------------------------------------------------------------------

 

(b)Any fees required to be paid on or before the Closing Date shall have been
paid.

(c)Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two Business Days prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a)The representations and warranties of each Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
are qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects, and except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and excluding, after the Closing Date, the representation and
warranty set forth in Section 5.26.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof (except in the case of Credit Extensions made or deemed to
be made under Sections 2.14(b)(v) and 2.16(a)(iv).

(d)In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or

89

 

--------------------------------------------------------------------------------

 

economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the L/C Issuer would make it
impracticable for such Letter of Credit to be denominated in the relevant
Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
that:

5.01Existence, Qualification and Power.  Each Borrower and each of its
Subsidiaries (a) is a corporation, partnership or limited liability company,
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals (i) to own its assets, carry on its business and (ii) to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in subsection
(b)(i), (c) or (d) of this Section, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; or (c) to the
knowledge of any Responsible Officer of any Loan Party, violate any Law.  Each
Loan Party and each Subsidiary thereof is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that any such
conflict, breach, contravention, creation or violation could not reasonably be
expected to have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect or (b) the
filing of Uniform Commercial Code financing statements and the recording of
Mortgages pursuant to the Loan Documents.

90

 

--------------------------------------------------------------------------------

 

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
the rights of creditors, and subject to equitable principles of general
application.

5.05Financial Statements; No Material Adverse Effect.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)The unaudited consolidated financial statements of the Company and its
Subsidiaries, dated March 31, 2018, contained in the related quarterly report on
Form 10-Q filed with the SEC (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and subject to the absence of footnotes and ordinary,
good faith year end audit adjustments; (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)As of the Closing Date, there exists no Project Debt, other than as
specifically identified on Schedule 5.05(d).

5.06Litigation.  Except as specifically disclosed on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Borrower after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to adversely affect this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or (b)
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07No Default.  Neither any Borrower nor any Subsidiary is in default under or
with respect to (a) any Permitted Notes Documents or (b) any Contractual
Obligation, in each case that could be reasonably expected to have a Material
Adverse Effect.  No Default or Event of

91

 

--------------------------------------------------------------------------------

 

Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Borrowers and their respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the property of each Borrower and its
Subsidiaries is not subject to any Lien, other than Liens permitted by Section
7.01.

5.09Environmental Compliance.  

(a)The on-going operations of each Borrower and each of its Subsidiaries, after
the Closing Date, comply in all respects with all Environmental Laws, except
such non-compliance that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

(b)Except as specifically identified on Schedule 5.09, or except to the extent
that noncompliance would not reasonably be expected to result in a Material
Adverse Effect, each Borrower and each of its Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) necessary for their respective
operations, and all such Environmental Permits are in good standing, and each
Borrower and each of its Subsidiaries are in compliance with all terms and
conditions of such Environmental Permits.

(c)Except as specifically identified on Schedule 5.09, none of any Borrower or
any of its Subsidiaries or any of their present property or operations is
subject to any (i) outstanding written order from or agreement with any
Governmental Authority or other Person, or (ii) judicial or docketed
administrative proceeding respecting any Environmental Law, Environmental Claim
or Hazardous Material., other than, in the case of clause (i), any such order or
agreement the breach or violation of which would not reasonably be expected to
result in a Material Adverse Effect and, in the case of clause (ii), any such
proceeding that if determined adversely to the Company or any of its
Subsidiaries would not reasonably be expected to result in a Material Adverse
Effect.

(d)There are no conditions or circumstances relating to any property of any
Borrower or its Subsidiaries, or arising from operations of any Borrower or its
Subsidiaries conducted prior to the Closing Date that, together with all other
such conditions and circumstances relating to all other properties and
operations, may give rise to Environmental Claims with a potential liability as
to the Company and its Subsidiaries together that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(e)Except as specifically identified on Schedule 5.09, as of the Closing Date,
no Borrower has knowledge of any oral or written notification of a Release of a
Hazardous Material has been filed by or on behalf of such Borrower or any of its
Subsidiaries and no site, facility or vessel now or previously owned, operated
or leased by such Borrower or any of its Subsidiaries is

92

 

--------------------------------------------------------------------------------

 

listed or to the knowledge of such Borrower or any of its Subsidiaries proposed
for listing on any federal or state list of sites requiring investigation or
clean-up.

5.10Insurance.  The properties of each Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable
Subsidiary operates (including, but not limited to, flood insurance).

5.11Taxes.  Each Borrower and its Subsidiaries have filed (or have obtained
appropriate extensions in respect of) all Federal, all material state and other
material tax returns and reports required to be filed, and have paid (or have
obtained appropriate extensions in respect of) all Federal, all material state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.  To the Borrowers’ knowledge, there is no proposed (in writing) tax
assessment against any Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Borrower nor any of its Subsidiaries is
party to any tax sharing agreement.

5.12ERISA Compliance.

(a)To the Borrowers’ knowledge, each Plan that is maintained or sponsored by the
Company or an ERISA Affiliate is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect.  To the Borrowers’ knowledge, each Pension Plan that is
maintained or sponsored by the Company or an ERISA Affiliate and that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is either currently being processed by the
Internal Revenue Service or is not yet due under the Internal Revenue Service’s
determination letter filing program (or, in the case of a Pension Plan
maintained pursuant to the adoption of a prototype or volume submitter plan
document, the sponsor of the prototype or volume submitter document has obtained
from the IRS an opinion or notification letter to the effect that the form of
the prototype or volume submitter document is acceptable for the establishment
of a qualified retirement plan).  To the knowledge of the Borrowers, nothing has
occurred that would reasonably be expected to prevent or cause the loss of such
tax-qualified status.

(b)There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)Except as could not reasonably be expected to have a Material Adverse Effect,
(i)

93

 

--------------------------------------------------------------------------------

 

no ERISA Event has occurred, and neither the Company nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
the Company and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated within the preceding five years by the plan
administrator thereof nor by the PBGC, and to the knowledge of the Borrowers, no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(d)Each Borrower represents and warrants as of the Closing Date that each
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

5.13Subsidiaries; Equity Interests.  

(a)As of the Closing Date, the Company has no Subsidiaries other than those
specifically disclosed in Part (1) of Schedule 5.13(a), and has no equity
investments in any other corporation or entity (including GLC Ventures and
Construction JVs) other than those specifically disclosed in Part (2) of
Schedule 5.13(a) and investments held in securities accounts.

(b)As of the Closing Date, there exist no Permitted Notes Guarantors, other than
as listed on Schedule 5.13(b).

5.14Margin Regulations; Investment Company Act.  

(a)No Borrower is engaged and no Borrower will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)None of any Borrower, any Person Controlling any Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, the Federal Power Act, the Interstate Commerce
Act, any state public utilities code or any other federal or state statute or
regulation limiting its ability to incur Indebtedness.

5.15Disclosure.  The documents, certificates and written statements (including
the Loan Documents) furnished to the Administrative Agent and the Lenders by any
Borrower or any Subsidiary for use in connection with the transactions
contemplated by this Agreement,

94

 

--------------------------------------------------------------------------------

 

taken as a whole and in light of the circumstances under which they were made,
do not contain any untrue statement of a material fact or omit to state a
material fact (known to any Borrower in the case of any document not furnished
by it) necessary in order to make the statements contained herein or therein not
misleading (it being recognized by the Administrative Agent and the Lenders that
projections and forecasts provided to them by any Borrower are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections and forecasts may differ materially from the projected or
forecasted results).

5.16Intellectual Property; Licenses, Etc.  To the Borrowers’ knowledge, each
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, taken as a whole, except as could not reasonably be expected to have
a Material Adverse Effect.  To the best knowledge of the Borrowers, no slogan or
other advertising device, product, process, method, substance, part or other
material employed or contemplated to be employed by any Borrower or any
Subsidiary infringes upon any rights held by any other Person, except as could
not reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 5.16, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrowers, threatened in
writing, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrowers, proposed, which, in either case, could reasonably be expected
to have a Material Adverse Effect.

5.17Swap Contracts.  Each Borrower and its Subsidiaries have each voluntarily
entered into each Swap Contract to which it is a party based upon its own
independent assessment of its consolidated assets, liabilities and commitments
in each case as an appropriate means of mitigating and managing risks associated
with such matters.

5.18Labor Relations.  There are no strikes, lockouts or other labor disputes
against any Borrower or any of its Subsidiaries, or, to the Borrowers’
knowledge, threatened against or affecting any Borrower or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against any Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrowers, threatened in writing against any of them before any Governmental
Authority, which could reasonably be expected to result in a Material Adverse
Effect.

5.19Solvency.  Each Borrower and each of the Loan Parties is Solvent.

5.20Taxpayer Identification Number.  As of the Closing Date, each Borrower’s
true and correct taxpayer identification number is set forth on Schedule 10.02.

5.21Representations as to Foreign Obligors.  Each Borrower and each Foreign
Obligor represents and warrants to the Administrative Agent and the Lenders
that:

(a)Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor

95

 

--------------------------------------------------------------------------------

 

Documents constitute and will constitute private and commercial acts and not
public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  Except
as disclosed to the Administrative Agent from time to time, it is not necessary
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c)Except as disclosed to the Administrative Agent from time to time, there is
no tax, levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Obligor is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by such Foreign Obligor pursuant to
the Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.

(d)Except as disclosed to the Administrative Agent from time to time, the
execution, delivery and performance of the Applicable Foreign Obligor Documents
executed by such Foreign Obligor are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Obligor is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

5.22OFAC.  Neither the Company nor, to the knowledge of a Responsible Officer of
any Loan Party, any Related Party, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (a) currently the
subject of any Sanctions, (b) included on OFAC’s List of Specially Designated
nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
Governmental Authority identified in the definition of “Sanctions” or (c)
located, organized or resident in a Designated Jurisdiction.

5.23Security Instruments.  The provisions of the Security Instruments are
effective

96

 

--------------------------------------------------------------------------------

 

to create in favor of the Collateral Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 7.01) on all right, title and interest of the respective
Loan Parties in the Collateral described therein.  Except for filings and
actions contemplated hereby and by the Security Instruments, no filing or other
action will be necessary to perfect or protect such Liens.

5.24Anti-Corruption Laws.  The Company and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions, in each case, that is applicable to the Company and its
Subsidiaries.  The Company has instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.25Not an EEA Financial Institution.  Neither any Borrower nor any Guarantor is
an EEA Financial Institution.

5.26Beneficial Ownership.  As of the Closing Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.

ARTICLE VI.AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and other obligations that purport to survive
termination of this Agreement), or any Letter of Credit shall remain outstanding
(unless Cash Collateralized to the reasonable satisfaction of the Administrative
Agent), the Company shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each Subsidiary to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (i) a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with GAAP and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications or exceptions
not reasonably acceptable to the Required Lenders, or (ii) an SEC Form 10-K for
the Company (excluding the exhibits thereto) relating to such fiscal year; and

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the

97

 

--------------------------------------------------------------------------------

 

corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, or (ii) an SEC
Form 10-Q for the Company (excluding the exhibits thereto) relating to such
fiscal quarter.

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (unless included in the applicable SEC Form 10-K), a certificate
of its independent certified public accountants certifying such financial
statements;

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws;
and

(e)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to

98

 

--------------------------------------------------------------------------------

 

cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and, upon the
Administrative Agent’s request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that so long as any Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03Notices.  Promptly notify the Administrative Agent:

(a)of the occurrence of any Default or Event of Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between any
Borrower or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws; or (iv) any labor controversy resulting in or reasonably
expected to result in, any strike, work stoppage, boycott, shutdown or other
labor disruption against or

99

 

--------------------------------------------------------------------------------

 

involving any Borrower or any Subsidiary that would materially impact the
operations of any Borrower or any Subsidiary;

(c)of the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(d)of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including any determination by any
Borrower referred to in Section 2.10;

(e)if applicable, upon the request from time to time of the Administrative
Agent, of the Swap Termination Values, together with a description of the method
by which such values were determined, relating to any Swap Contracts then
outstanding to which any Borrower or any of its Subsidiaries is a party;

(f)upon, but in no event later than ten days after, receiving written notice of
(i) any and all enforcement, cleanup, removal or other governmental or
regulatory actions involving a potential liability in excess of $25,000,000 in
the aggregate instituted, completed or threatened against any Borrower or any
Subsidiary or any of their properties pursuant to any applicable Environmental
Laws, (ii) all other Environmental Claims involving any Borrower or a Subsidiary
with a potential liability in excess of $25,000,000 in the aggregate, and (iii)
any environmental or similar condition on any real property adjoining or in the
vicinity of the property of any Borrower or any Subsidiary that could reasonably
be anticipated to cause such property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of such
property under any Environmental Laws and involving a potential liability in
excess of $25,000,000 in the aggregate;

(g)of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification; and

(h)of any amendment or other change to any covenant, default or event of default
in any Permitted Notes Document (including the addition of any covenant, default
or event of default not contained in the Permitted Notes Documents as of the
date hereof) that makes such covenant, default or event of default more
restrictive as to any Loan Party.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action, if any, the Borrowers have taken
and propose to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable (a) all material Federal and state tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its property; and (c) all Indebtedness (other
than Indebtedness the non-payment of which would not violate Section 8.01(e)),
as and when due and

100

 

--------------------------------------------------------------------------------

 

payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, in the case of each of clauses (a),
(b) and (c) where the failure to pay or discharge could reasonably be expected
to have a Material Adverse Effect.

6.05Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05, except to the extent a failure by a Subsidiary that is not a Loan
Party to maintain good standing could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted except where
the failure by a Subsidiary that is not a Loan Party to do so could not
reasonably be expected to have a Material Adverse Effect; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07Maintenance of Insurance.  (a) Maintain with financially sound and reputable
insurance companies not Affiliates of any Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons; and (b) without limiting the foregoing, at all times
other than during any Collateral Release Period, (i) if any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Company shall, or shall cause each Loan Party to (i)
maintain, or cause to be maintained, to the extent required, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance (or, evidence that compliance is not required)
in form and substance reasonably acceptable to the Administrative Agent.  

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith or a bona fide dispute exists with respect thereto; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

6.09Books and Records.  

101

 

--------------------------------------------------------------------------------

 

(a)Maintain (i) proper financial records in conformity with GAAP and presented
fairly in all material respects, and (ii) properly, all other books and records,
in which full, true and correct in all material respects entries in conformity
with GAAP consistently applied shall be made of all transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be; and

(b)Maintain all books of record and accounts in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company and with representatives of the Company afforded reasonable opportunity
to be present; provided, however, that (i) the Loan Parties shall not be
obligated to reimburse the expenses associated with more than one (1) visit and
inspection per calendar year (subject to clause (ii) below) and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

6.11Environmental Laws.  

(a)Each Borrower shall, and shall cause each of its Subsidiaries to, conduct its
operations and keep and maintain its property in compliance in all material
respects with all Environmental Laws, except to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

(b)Upon written request of the Administrative Agent, each Borrower shall submit
and cause each of its Subsidiaries to submit, to the Administrative Agent, at
the Borrowers’ sole cost and expense and at reasonable intervals, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to Section 6.03(f) and any other environmental, health or
safety compliance obligation, remedial obligation or liability, that could,
individually or in the aggregate, result in liability in excess of $25,000,000.

6.12Use of Proceeds.  Use the proceeds of the Credit Extensions (a) for working
capital, capital expenditures and other general corporate purposes of the
Company and its Subsidiaries not in contravention of any Law or of any Loan
Document, (b) to finance acquisitions permitted hereunder, and (c) if
applicable, to refinance the Indebtedness of the Borrowers under the Existing
Credit Agreement.

6.13Anti-Corruption Laws.  Conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, in each case, that is applicable

102

 

--------------------------------------------------------------------------------

 

to the Company and its Subsidiaries, and maintain policies and procedures
designed to promote and achieve compliance with such laws.

6.14New Material Subsidiaries; Additional Guarantors; After-Acquired Real
Property; Release of Collateral.  

(a)On each Guarantor Assessment Date, the Company shall determine whether there
exists any new or additional Material Subsidiaries (whether as a result of a
Person becoming a Material Subsidiary or being designated as a Material
Subsidiary for purposes of satisfying the 80% Threshold or the Indenture
Termination Date having occurred), and if so, promptly notify the Administrative
Agent of such fact and promptly thereafter (and in any event, with respect to
Domestic Subsidiaries, within sixty (60) days, with respect to Foreign
Subsidiaries, within seventy-five (75) days, and solely with respect to Section
6.14(a)(iv), within ninety (90) days, or, in any case, such longer period
requested by the Company and approved by the Administrative Agent), cause such
Person to deliver to the Administrative Agent, as the Administrative Agent shall
deem appropriate:

(i)a Guaranty Joinder Agreement duly executed by such Subsidiary;

(ii)documents of the types referred to in clauses (v) and (vi) of Section
4.01(a) and, if requested by the Administrative Agent, customary opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;

(iii)at all times other than during a Collateral Release Period, a Security
Joinder Agreement of such Subsidiary, together with such Uniform Commercial Code
financing statements naming such Subsidiary as “Debtor” and naming the
Collateral Agent for the benefit of the Secured Parties as “Secured Party,” in
form, substance and number sufficient in the reasonable opinion of the
Collateral Agent and its special counsel to be filed in all Uniform Commercial
Code filing offices in all jurisdictions in which filing is necessary or
advisable to perfect in favor of the Collateral Agent for the benefit of the
Secured Parties the Lien on Collateral conferred under such Security Instrument
to the extent such Lien may be perfected by Uniform Commercial Code filing;

(iv)at all times other than during a Collateral Release Period, Mortgages, title
insurance, appraisals and such other real property support documentation with
respect to all real property (and related improvements) with a fair market value
in excess of $2,000,000 owned by such Subsidiary other than, subject to the
Permitted Notes Intercreditor Agreement, any Mortgaged Property (x) that has
been released pursuant to subsection (d) below and (y) determined by the
Administrative Agent to be located in a special flood hazard zone pursuant to a
Standard Flood Hazard Determination;

(v)at all times other than during a Collateral Release Period, if the Subsidiary
Securities issued by such Subsidiary that are, or are required to become,
Pledged Interests are owned by a Subsidiary who has not then executed and
delivered to the Collateral

103

 

--------------------------------------------------------------------------------

 

Agent a Pledge Agreement granting a Lien to the Collateral Agent, for the
benefit of the Secured Parties, in such equity interests, a Pledge Joinder
Agreement executed by the Subsidiary that directly owns such Subsidiary
Securities (or, as to the Pledged Interests issued by any Direct Foreign
Subsidiary, in a form acceptable to the Administrative Agent), and if such
Subsidiary Securities shall be owned by any Borrower or a Subsidiary who has
previously executed a Pledge Agreement, a Pledge Agreement Supplement in the
form required by such Pledge Agreement pertaining to such Subsidiary Securities;

(vi)at all times other than during a Collateral Release Period, if the Pledged
Interests issued by such Subsidiary constitute securities under Article 8 of the
Uniform Commercial Code (a) the certificates representing 100% of such
Subsidiary Securities and (b) duly executed, undated stock powers or other
appropriate powers of assignment in blank affixed thereto;

(vii)at all times other than during a Collateral Release Period, Uniform
Commercial Code financing statements naming the pledgor as “Debtor” and naming
the Collateral Agent for the benefit of the Secured Parties as “Secured Party,”
in form, substance and number sufficient in the reasonable opinion of the
Collateral Agent and its special counsel to be filed in all Uniform Commercial
Code filing offices and in all jurisdictions in which filing is necessary or
advisable to perfect in favor of the Collateral Agent for the benefit of the
Secured Parties the Lien on such Subsidiary Securities;

(viii)at all times other than during a Collateral Release Period, a supplement
to the appropriate schedule attached to the appropriate Security Instruments
listing the additional Collateral, certified as true, correct and complete by
the Responsible Officer (provided that the failure to deliver such supplement
shall not impair the rights conferred under the Security Instruments in after
acquired Collateral); and

(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or Collateral Agent reasonably may require.

Notwithstanding anything to the contrary herein, the Company shall at all times
(subject to the 60 or 75 day period noted above or such longer period approved
by the Administrative Agent) cause such of its Subsidiaries necessary to meet
the 80% Threshold to be Guarantors and to be bound by the terms of a Guaranty.

(b)If the Company shall determine on any Guarantor Assessment Date in respect of
any Subsidiary that is, at such time, a Guarantor, that such Subsidiary is no
longer a Material Subsidiary, is no longer a Permitted Notes Guarantor, or is no
longer required to be deemed or designated as a Material Subsidiary for purposes
of satisfying the 80% Threshold, the Company may deliver to the Administrative
Agent a certificate to such effect, certifying also the absence of any Default
or Event of Default, whereupon the Administrative Agent, the Collateral Agent
and the Lenders shall execute such documents and instruments of release as shall
be reasonably satisfactory to the parties, confirming the release of such
Subsidiary from the Guaranty.

(c)At all times other than during a Collateral Release Period, the Company shall
cause to be delivered to the Collateral Agent upon the Collateral Agent’s
reasonable request, as

104

 

--------------------------------------------------------------------------------

 

soon as practicable and in any event within forty-five (45) days of the
acquisition thereof (or at such other date as the Administrative Agent may
reasonably agree to in order to complete applicable flood insurance due
diligence and compliance), a Mortgage on any fee owned real property (and
related improvements) with a fair market value in excess of $2,000,000 acquired
by any Loan Party after the Closing Date (other than fee owned real property
located in a special flood hazard zone pursuant to a Standard Flood Hazard
Determination) as security for the Secured Obligations, together with the
Uniform Commercial Code financing statements covering fixtures, mortgage
policies of title insurance, surveys, opinions, evidence of flood insurance
coverage and other documents in connection with such Mortgage as the Collateral
Agent may reasonably request.  Notwithstanding anything contained in this
Agreement to the contrary, no Mortgage shall be executed and delivered with
respect to any real property unless and until each Lender (1) has received, at
least twenty days prior to such execution and delivery (or such lesser period of
time as may be permitted by such Lender), the documents as it may reasonably
request to complete its flood insurance due diligence and (2) has confirmed to
the Administrative Agent that such Lender’s flood insurance due diligence and
flood insurance compliance has been completed to its satisfaction; provided,
however, that if the Collateral Agent (on behalf of the Lenders) does not
request a Mortgage on any real property or the execution and delivery of any
Mortgage requested hereunder is delayed or deferred or the request therefor is
rescinded, in each case,  because applicable flood insurance due diligence and
flood insurance compliance has not been completed to the satisfaction of any
Lender, the Company shall be permitted to deliver a Mortgage on such real
property (and related improvements) to the Collateral Agent on behalf of the
Permitted Noteholders securing only obligations under the Permitted Notes
Documents and obligations of the Collateral Agent in its capacity as such under
such Mortgage (but in no event securing any Obligations).

(d)Notwithstanding any other provision of this Agreement or any other Loan
Document, any Lien on the Collateral of any Loan Party granted to or held by the
Collateral Agent (on behalf of the Secured Parties) under any Loan Document
shall be released and any Loan Party that is a party to any Security Instrument
shall be released from its respective obligations thereunder (collectively, the
“Release”), including after any re-pledge of the Collateral pursuant to the
second proviso of this clause (d), upon the written request of the Company
delivered to the Collateral Agent at any time after the Closing Date, provided
that (i) no Default or Event of Default shall have occurred and be continuing at
such time or would occur immediately after giving effect to such Release, (ii)
the Consolidated Fixed Charge Coverage Ratio (calculated as of the last day of
each of the four most recently ended fiscal quarters of the Company) is greater
than or equal to 1.25 to 1.00 for each of such four most recently ended fiscal
quarters, (iii) the Consolidated Leverage Ratio (calculated as of the last day
of the most recently ended fiscal quarter of the Company) is equal to or less
than 2.50 to 1.00, and (iv) the Loan Parties bear the cost of the Release;
provided further, that if any Release has occurred and subsequent to the date on
which such Release occurred the Company delivers a Compliance Certificate
demonstrating that (A) the Consolidated Fixed Charge Coverage Ratio (calculated
as of the last day of the most recently ended fiscal quarter of the Company) is
less than 1.25 to 1.00 or (B) the Consolidated Leverage Ratio (calculated as of
the last day of the most recently ended fiscal quarter of the Company) is
greater than 2.50 to 1.00, then promptly (and in any event within 30 days or
such longer period of time as the Collateral Agent determines in its reasonable
discretion) after such Compliance Certificate is delivered, or sooner if the
Company shall otherwise elect to do so, each Loan Party shall at the cost of the
Loan Parties, (1) take action

105

 

--------------------------------------------------------------------------------

 

(including the filing of Uniform Commercial Code and other financing statements)
that may be necessary or advisable in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (for the benefit of the Secured Parties)
valid and subsisting Liens on the Collateral other than real property consistent
in all material respects in scope, perfection and priority as those in effect
prior to such Release and pursuant to documentation substantially similar to
such documentation in place on or after the Closing Date in accordance with this
Section 6.14 and, in the case of any real property previously pledged pursuant
to a Mortgage or real property acquired on or after the Collateral Release Date
as to which a Lien would have been required to have been granted pursuant to
Section 6.14(c) had it not been acquired during the Collateral Release Period,
Liens of record consistent with the requirements of Section 6.14(c), and (2)
upon the Collateral Agent’s request, deliver to the Collateral Agent customary
opinions of counsel in connection therewith.

(e)For the purposes of this Section 6.14 the Target and its Subsidiaries will be
exempted from compliance with this Section in any and all ways until such time
as the Target 8% Indenture has been terminated and all of the Target 8% Notes
have been paid in full in cash and/or converted into equity (the date of such
termination, payment and/or conversion, the “Indenture Termination Date”). For
the avoidance of doubt, all deadlines and time frames contained within this
Section 6.14 shall, with respect to the Target and its Subsidiaries, be
calculated from the Indenture Termination Date.

6.15Appraisals.  The Administrative Agent and the Lenders may obtain from time
to time an appraisal of all or any part of any Collateral, prepared in
accordance with written instructions from the Administrative Agent and the
Lenders, from a third-party appraiser satisfactory to, and engaged directly by,
the Administrative Agent and the Lenders.  The cost of any appraisal after the
occurrence and during the continuance of a Default shall be borne by the
Borrowers and such cost shall be part of the Indebtedness, and constitute an
Obligation, hereunder and shall be payable by the Borrowers to the
Administrative Agent on demand (which obligation the Borrowers hereby promise to
pay); provided that the cost of any appraisal obtained by the Administrative
Agent or Lenders at any time other than after the occurrence and during the
continuance of a Default shall not constitute an Obligation hereunder and shall
not be required to be reimbursed by the Borrowers.

ARTICLE VII.NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and other obligations that purport to survive
termination of this Agreement), or any Letter of Credit shall remain outstanding
(unless Cash Collateralized to the reasonable satisfaction of the Administrative
Agent), the Company shall not, nor shall it permit any Subsidiary to, directly
or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

106

 

--------------------------------------------------------------------------------

 

(a)Liens securing the (i) Secured Obligations and (ii) so long as the Permitted
Notes Intercreditor Agreement is in effect, Permitted Notes and/or any other
obligations under the Permitted Notes Documents;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that the property covered thereby is
not increased (except that assets the purchase or lease of which is financed by
a counterparty or its affiliates may be cross-collateralized to secure other
assets the purchase or lease of which is financed by the same counterparty or
its affiliates) and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c)Liens for taxes not yet past due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the Ordinary Course of Business in respect of the
Company and its Subsidiaries, which are not overdue for a period of more than 45
days or which are being contested in good faith and by appropriate proceedings,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person;

(e)pledges or deposits in the Ordinary Course of Business in connection with
obligations of the Company or its Subsidiaries arising under workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA;

(f)deposits to secure the performance of tenders, bids, trade contracts (other
than for borrowed money), leases, statutory obligations, bankers’ acceptances,
surety and appeal bonds, government contracts, performance bonds and other
obligations of a like nature, in each case, incurred by the Company or its
Subsidiaries in the Ordinary Course of Business, provided that all such deposits
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect;

(g)easements, rights-of-way, restrictions, municipal and zoning ordinances and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

(h)Liens securing or arising from judgments, decrees or attachments in respect
of the Company and its Subsidiaries, in circumstances not constituting an Event
of Default under Section 8.01(h);

(i)(x) Liens securing Indebtedness of the Company or its Subsidiaries permitted
under Section 7.03(d), provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness (and other
property financed by the same counterparty or its affiliates), (ii) such Liens
attach to the subject property within 30 days after the acquisition thereof and
(iii) the Indebtedness secured thereby does not exceed the cost or fair market
value as of the time such Indebtedness was incurred, whichever is lower, of the
property

107

 

--------------------------------------------------------------------------------

 

being acquired on the date of acquisition; and (y) Liens on assets of any
Project Debt Entity securing Indebtedness of such entity permitted under Section
7.03(m);

(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
by the Company or its Subsidiaries;

(k)Liens securing reimbursement obligations of the Company or its Subsidiaries
with respect to commercial letters of credit obtained in the Ordinary Course of
Business and not prohibited hereby, provided that such Liens shall attach only
to documents or other property relating to such letters of credit and products
and proceeds thereof;

(l)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by any
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by any Borrower or any Subsidiary to
provide collateral to the depository institution;

(m)Liens on insurance policies and proceeds securing the payment of financed
insurance premiums not in excess of $25,000,000 at any time;

(n)Liens not otherwise permitted hereunder (other than Subsidiary Securities or
the proceeds thereof) securing obligations not in excess of $30,000,000 at any
time;

(o)leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Company and its Subsidiaries, taken as a
whole;

(p)Liens of lessors in any property subject to any operating lease, including
Liens arising from precautionary UCC financing statements or similar filings
made in respect of such leases;

(q)Liens on property of a Person (and/or such Person’s Subsidiaries) existing at
the time such Person is merged into or consolidated with the Company or any
Subsidiary or becomes a Subsidiary of the Company; provided that (i) such Liens
were not created in contemplation of such merger, consolidation or Investment
and do not extend to any assets other than those of the Person merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary (and/or such Person’s Subsidiaries), and (ii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(h);

(r)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Subsidiaries in the ordinary course of business;

(s)any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any Joint Venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of

108

 

--------------------------------------------------------------------------------

 

a Lien by a Loan Party on any Collateral and any entity formed as part of such
Joint Venture remains subject to the provisions of this Agreement to the extent
provided herein;

(t)Liens on the assets and capital stock or other equity interests of Foreign
Subsidiaries not constituting Collateral securing Indebtedness permitted under
Section 7.03(j);

(u)Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(v)Liens, if any, in favor of a surety granted by the Company and/or its
Subsidiaries arising by operation of law or under any indemnity agreement or
surety agreement entered into in the Ordinary Course of Business in connection
with construction-related performance bonds, provided that such Lien does not at
any time encumber any property other than the accounts receivable, material and
equipment under the applicable bonded contractual obligation;

(w)Liens (including cash collateral), if any, in favor of one or more letter of
credit issuing banks (or any agent therefor) securing reimbursement and other
obligations in respect of letters of credit issued for the account of the Target
or any of its Subsidiaries that remain outstanding at the time of the
consummation of the Permitted Lowercase Acquisition;

(x)after the earlier to occur of (i) the date the Permitted Notes Intercreditor
Agreement is (A) terminated or (B) amended or modified to permit the Liens
described in this Section 7.01(x) as Secured Obligations (as defined therein),
and (ii) the date all Permitted Notes Documents have been terminated and all of
the Permitted Notes have been paid in full, Liens on Collateral securing up to
$50,000,000 of the face amount (as determined in accordance with Section 1.09)
of standby letters of credit (performance and financial) and/or trade or
commercial letters of credit issued by Lenders or their Affiliates outside of
this Agreement (and not as an L/C Issuer hereunder) to the extent such Liens
arise under the Security Instruments; and

(y)Lien arising from Dispositions permitted under Section 7.05(f) and (g).

7.02Investments.  Make any Investments, except:

(a)Investments, other than those permitted by subsections (b) through (n), that
are existing on the date hereof and listed on Schedule 7.02(a);

(b)Investments held by the Company or any of its Subsidiaries (i) in the form of
cash and cash equivalents, and (ii) Investments permitted under the Company’s
investment policy attached hereto as Schedule 7.02(b) (as may be modified from
time to time as long as there are no material changes), other than Investments
of any type requiring any special or further approval under such policy;

(c)Investments consisting of (i) equity investments or extensions of credit by
the Company to any of its wholly-owned Subsidiaries, or by any of its
wholly-owned Subsidiaries to the Company or to another of its wholly-owned
Subsidiaries, so long as such extensions of credit are, in each case,
represented by a written promissory note and pledged to the Administrative Agent
pursuant to the Security Instruments (except to the extent occurring during any
Collateral

109

 

--------------------------------------------------------------------------------

 

Release Period) and (ii) equity investments and extensions of credit in
non-wholly-owned Subsidiaries in an amount not in excess of $15,000,000 at any
time outstanding;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(e)Guarantee Obligations permitted by Section 7.03;

(f)Investments resulting by virtue of transactions otherwise permitted by
Section 7.07;

(g)(x) Investments (including Construction JV Investments) by any GLC Venture,
or any Subsidiary thereof, that are existing on the date hereof and listed on
Schedule 7.02(g) (“Existing Investments”); and (y) any additional Investments in
such Existing Investments and any other Investments in one or more other
Subsidiaries of the Company in the business of land or real estate development,
in the case of this clause (g)(y), in an aggregate amount not to exceed
$50,000,000 at any time outstanding for all such additional Investments;

(h)Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Subsidiary of the Company or at the time such Person merges or
consolidates with the Company or any of its Subsidiaries, in either case, in
compliance with this Agreement; provided that such Investments were not made by
such Person in connection with, or in anticipation or contemplation of, such
Person becoming a Subsidiary of the Company or such merger or consolidation;

(i)Investments deemed to arise under Swap Contracts permitted hereunder;

(j)Guarantee Obligations permitted under Section 7.03;

(k)Construction JV Investments occurring after the date hereof arising in the
Ordinary Course of Business and the purchase or other acquisition of all of the
equity, common stock in, or all or substantially all of the property of, any
Person (or division or other business unit of such Person) that, upon the
consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each Construction JV Investment,
purchase or other acquisition made pursuant to this Section 7.02(k):

(i)in the case of a purchase or other acquisition, the lines of business of the
Person to be (or the property of which is to be) so purchased or otherwise
acquired shall be similar, complementary, or ancillary to (or a related line of)
the lines of business as one or more of the principal businesses of the Company
and its Subsidiaries engaged in currently or subsequently in the Ordinary Course
of Businesses;

(ii)in the case of the purchase or other acquisition of common stock of or other
equity in another Person, the board of directors (or other comparable governing
body) of such other Person shall have duly approved such purchase or
acquisition; and

110

 

--------------------------------------------------------------------------------

 

(iii)immediately before and immediately after giving effect to any such
Construction JV Investment, purchase or other acquisition, (A) no Default shall
have occurred and be continuing and (B) the Consolidated Leverage Ratio shall be
less than or equal to (x) 2.75 to 1.00 (or, during any Collateral Release
Period, 2.50 to 1.00) for any such Construction JV Investment (other than a
permitted purchase or acquisition), or (y) 3.25 to 1.00 for any such permitted
purchase or acquisition (other than a Construction JV Investment), such
calculation to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b) (together with such pro forma expense adjustments as are reasonably
supportable by the Company) as though such acquisition had been consummated as
of the first day of the four consecutive fiscal-quarter period covered thereby;

(l)to the extent constituting Investments, Indebtedness otherwise permitted
under Section 7.03;

(m)to the extent constituting Investments, Contingent Acquisition Obligations in
respect of any Acquisition, Investment or Disposition otherwise permitted
hereunder; and

(n)Investments not otherwise permitted under clauses (a) through (m) above in an
amount not to exceed $35,000,000 at any time outstanding.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the (i) Loan Documents and (ii) Permitted Notes and
Permitted Notes Documents;

(b)Indebtedness of the Company and its Subsidiaries outstanding on the date
hereof and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

(c)obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Swap Contract entered into by such Person (or in
respect of any Guarantee Obligation of any such Person to the extent supporting
obligations arising under Swap Contracts to which any Borrower or any Subsidiary
is party), provided that (i) such Swap Contract obligations are (or were)
entered into by such Person in the Ordinary Course of Business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(d)Indebtedness in respect of capital leases, Synthetic Lease Obligations,
sale-leaseback transactions and purchase money Indebtedness for fixed or capital
assets acquired by any Borrower or any Subsidiary; provided that the aggregate
principal amount of (i) all purchase money Indebtedness for fixed or capital
assets that may be incurred by the Company or any of its

111

 

--------------------------------------------------------------------------------

 

then-existing Subsidiaries in any fiscal year of the Company shall not exceed
$50,000,000; (ii) all Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions to finance the acquisition of fixed
or capital assets incurred by the Company or any of its Subsidiaries in any
fiscal year of the Company shall not exceed $50,000,000; and (iii) all
Indebtedness in respect of capital leases, Synthetic Lease Obligations,
sale-leaseback transactions and purchase money Indebtedness for fixed or capital
assets of Persons immediately prior to such Persons becoming Subsidiaries or
being merged with or into (or otherwise becoming acquired by) the Company or any
of its Subsidiaries following the Closing Date shall not exceed an amount equal
to $100,000,000; provided that none of such Indebtedness was incurred in
anticipation of any such merger or acquisition;

(e)Indebtedness arising as a consequence of Investments permitted pursuant to
Section 7.02(c);

(f)Indebtedness in respect of (i) letters of credit (other than Letters of
Credit) issued solely for the account and benefit of any Borrower or any
Subsidiary in the Ordinary Course of Business in an aggregate outstanding amount
not to exceed at any time an amount equal to $50,000,000; and (ii) the
obligation of a subcontractor of any Borrower or its Subsidiaries on a
construction project, provided that such Borrower or such Subsidiary determines
in good faith that such financial arrangement best serves such Borrower’s or
such Subsidiary’s financial interests;

(g)Indebtedness incurred in the Ordinary Course of Business in connection with
(i) securing the performance of bids, trade contracts (other than for borrowed
money), and statutory obligations, in each case, solely for the account and
benefit of any Borrower, its Subsidiaries, any GLC Venture or Construction JV,
(ii) obligations on surety and appeal bonds solely for the account and benefit
of any Borrower, its Subsidiaries, any GLC Venture or Construction JV (other
than in relation to borrowed money debt), and (iii) other obligations of a like
nature incurred in the Ordinary Course of Business solely for the account and
benefit of any Borrower, its Subsidiaries, any GLC Venture or Construction JV
(other than in relation to borrowed money debt), in each of the foregoing cases
to the extent not otherwise prohibited by the terms of any Loan Document;

(h)Indebtedness of a Loan Party and/or, upon and after consummation of the
Permitted Lowercase Acquisition, the Target and its Subsidiaries, in each case,
comprised solely of (i) the outstanding principal amount of unsecured
obligations, whether current or long-term, for borrowed money and all
obligations evidenced by bonds (other than performance, surety and appeal
bonds), debentures, notes, loan agreements or other similar instruments, (ii)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (iii) Contingent Acquisition Obligations in respect of any
Acquisition or Investment otherwise permitted hereunder, or (iv) without
duplication, Guarantee Obligations with respect to Indebtedness of the types
specified in the immediately preceding clauses (i) and (iii); provided that, (x)
the aggregate principal amount of outstanding Indebtedness of the types
permitted by the immediately preceding clauses (i) through (iv) (excluding, for
the avoidance of doubt, Indebtedness incurred, assumed or existing pursuant to
or as a result of the Permitted Lowercase Acquisition) that is subject to
amortization or payment at maturity prior to the Maturity Date shall not exceed
$150,000,000; and (y) no such Indebtedness shall be permitted under this clause
(h) if such

112

 

--------------------------------------------------------------------------------

 

Indebtedness represents Indebtedness of any co-joint venturer in any Joint
Venture, to which the Company or any Subsidiary is a party, that is assumed by
the Company or any Subsidiary, if such Indebtedness was not originally incurred
by such co-joint venturer in connection with (and relate solely to) the subject
Joint Venture;

(i)Guarantee Obligations of a Loan Party in respect of Indebtedness otherwise
permitted hereunder of the Company or any other Loan Party;

(j)Indebtedness (which may be secured or unsecured) of any Subsidiaries not
otherwise permitted under this Section 7.03; provided that the aggregate amount
of all such outstanding Indebtedness shall not exceed $30,000,000 at any time;

(k)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;

(l)customer deposits and advance payments received in the ordinary course of
business;

(m)(i) Project Debt outstanding on the Closing Date as set forth on Schedule
7.03(m)(i) (“Existing Project Debt”), and (ii) in addition thereto, an
additional amount of Project Debt not to exceed $10,000,000 at any time
outstanding; and

(n)Indebtedness constituting reimbursement and other obligations in respect of
letters of credit issued for the account of the Target or any of its
Subsidiaries that remain outstanding at the time of the consummation of the
Permitted Lowercase Acquisition.

7.04Fundamental Changes.  Merge, consolidate with or into, or convey, transfer,
lease or otherwise Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person other than Dispositions
permitted under Section 7.05 and, so long as no Default or Event of Default
exists at the time or would occur as a result thereof:

(a)any Subsidiary may merge with (i) a Borrower, provided that a Borrower shall
be the continuing or surviving Person, (ii) any one or more Subsidiaries,
provided that, when any wholly-owned Subsidiary is merging with another
Subsidiary, the continuing or surviving Person shall be a wholly-owned
Subsidiary, or (iii) any other Person, provided that such Subsidiary shall be
the continuing or surviving Person or immediately upon such merger,
consolidation or combination, the continuing or surviving Person shall be a
wholly-owned Subsidiary;

(b)any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to a Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a wholly-owned Subsidiary,
then the purchaser must either be a Borrower or a wholly-owned Subsidiary; and

(c)any Borrower may merge, consolidate or combine with any entity if a Borrower
is the continuing or surviving Person (and, if the Company is a party to such
merger, the Company

113

 

--------------------------------------------------------------------------------

 

is the surviving Person or the continuing or surviving Person assumes the duties
and obligations of the Company hereunder and under the other Loan Documents).

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete, unneeded, unproductive or worn out property,
whether now owned or hereafter acquired, in the Ordinary Course of Business to
Persons;

(b)Dispositions of inventory and leases of property, in each case in the
Ordinary Course of Business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property for use in the Ordinary Course of Business, (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property for use in the Ordinary Course of Business or
(iii) the board of directors or senior management of the Company or such
Subsidiary has determined in good faith that the failure to replace such
property will not be detrimental to the business of the Company or such
Subsidiary;

(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary of the Company;

(e)Dispositions comprising transactions expressly permitted by Section 7.04(a)
through (c);

(f)non-exclusive licenses or sublicenses of IP Rights in the Ordinary Course of
Business and substantially consistent with past practice for terms not exceeding
five years and leases and subleases granted to others that do not materially
interfere with the Ordinary Course of Business of the Company and its
Subsidiaries;

(g)the sale, without recourse and in the Ordinary Course or Business, of
accounts receivable due from Federal, state or other Governmental Authority
arising in the Ordinary Course of Business (and not as part of any bulk sale or
financing of receivables) in an amount not to exceed $25,000,000 in any fiscal
year or $50,000,000 in the aggregate after the date of this Agreement;

(h)Dispositions of non-core assets acquired in a permitted Acquisition by the
Company or any of its Subsidiaries within 12 months of such Acquisition;

(i)Dispositions of property constituting (i) the making of Investments permitted
under Section 7.02, (ii) Indebtedness permitted under Section 7.03 and/or (iii)
the making of Restricted Payments permitted by Section 7.07;

(j)the Disposition of equity interests in, or assets of, any GLC Venture or any
Project Debt Entity; and

114

 

--------------------------------------------------------------------------------

 

(k)Dispositions after the date of this Agreement not otherwise permitted under
clauses (a) through (j) above in an aggregate amount not to exceed 10% of the
consolidated total assets of the Company and its Subsidiaries as of the date of
such Disposition, determined in accordance with GAAP;

provided that any Disposition pursuant to subsections (a) through (k) of this
Section 7.05 shall be for fair market value.

7.06Sanctions.  Directly or, to the Company’s knowledge, indirectly use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions.

7.07Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment (including, but not limited to, dividends, redemptions and
repurchases of common stock), or incur any obligation (contingent or otherwise)
to do so, except that:

(a)each Subsidiary may make Restricted Payments to the Company and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Company and any Subsidiary and to each other
owner of capital stock of such Subsidiary on a pro rata basis based on their
relative ownership interests);

(b)the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;

(c)so long as no Default or Event of Default exists or would result by virtue
thereof, the Company and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares of its common stock;

(d)so long as no Default or Event of Default exists or would result by virtue
thereof, the Company may purchase, redeem or otherwise acquire shares of common
stock for cash in order to contribute such shares to the Company’s employee
stock ownership plan, provided the aggregate amount paid by the Company in
connection with such transactions does not exceed in any fiscal year an amount
equal to 15% of plan compensation (as such term is interpreted for purposes of
Section 401(a)(17) of the Code) paid by the Company in such fiscal year, and
such shares are promptly so contributed;

(e)so long as no Default or Event of Default exists or would result by virtue
thereof, the Company may purchase, redeem or otherwise acquire shares of its
capital stock, or warrants, rights or options to acquire any such shares for
cash (i) if immediately before and immediately after giving pro forma effect to
such purchase, redemption or acquisition, the Consolidated Leverage Ratio is
greater than 2.00 to 1.00, in an aggregate amount not to exceed $125,000,000
computed on a cumulative basis during the term of this Agreement, and (ii) if
immediately before and immediately after giving pro forma effect to such
purchase, redemption or acquisition, the Consolidated Leverage Ratio is less
than 2.00 to 1.00, in an unlimited amount;

115

 

--------------------------------------------------------------------------------

 

(f)the Company may make Restricted Payments to pay for the repurchase,
retirement or other acquisition or retirement for value of the capital stock or
other equity interests of the Company held by any future, present or former
director, officer, employee, member of management or consultant of the Company
or any of its Subsidiaries and their respective estates, heirs, family members,
spouses, former spouses, domestic partners and former domestic partners, and any
tax related thereto, in each case, to the extent required under any equity
compensation plan; provided that the amount of Restricted Payments made in cash
pursuant to this clause (f) plus Restricted Payments made in cash pursuant to
Section 7.07(g) and Section 7.07(h) shall not exceed $20,000,000 in the
aggregate in any fiscal year;

(g)repurchases of the capital stock or other equity interests deemed to occur
upon exercise of stock options or warrants if such capital stock or other equity
interests represent a portion of the exercise price of such options or warrants
are permitted; provided that the amount of Restricted Payments made in cash
pursuant to this clause (g) plus Restricted Payments made in cash pursuant to
Section 7.07(f) and Section 7.07(h) shall not exceed $20,000,000 in the
aggregate in any fiscal year;

(h)the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for the capital stock or other equity interests
of the Company; provided that the amount of Restricted Payments made in cash
pursuant to this clause (h) plus Restricted Payments made in cash pursuant to
Section 7.07(f) and Section 7.07(g) shall not exceed $20,000,000 in the
aggregate in any fiscal year; and

(i)so long as no Default or Event of Default exists or would result by virtue
thereof, the Company may declare and make dividend payments in cash.

7.08Change in Nature of Business.  

(a)Engage in any material line of business substantially different from those
lines of business conducted by the Company and its Subsidiaries on the date
hereof, and other lines of business reasonably similar, related, or incidental
thereto (which shall, for the avoidance of doubt, include the lines of business
engaged in by the Target and its Subsidiaries as of the effective date of the
Permitted Lowercase Acquisition); or

(b)Except as otherwise permitted under Section 7.04, make any change in any
Borrower’s capital structure (including in the terms of its outstanding capital
stock) or amend its certificate of incorporation or bylaws that could reasonably
be expected to result in a Material Adverse Effect.

7.09Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of a Borrower or the Company (other than between or among Loan
Parties, in each case to the extent not prohibited under the Loan Documents),
whether or not in the Ordinary Course of Business, other than (a) the
transactions contemplated by the Loan Documents; (b) payment of customary
directors’ fees and indemnities (including equity compensation arrangements);
(c) arm’s length transactions with Affiliates that were consummated prior to the
Closing Date and are set forth on Schedule 7.09; (d) transactions with
Affiliates upon fair and reasonable terms

116

 

--------------------------------------------------------------------------------

 

that are substantially as favorable to such Borrower or Subsidiary than such
Borrower or Subsidiary would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate of the Company; (e) any employment
agreement entered into by the Company or any of its Subsidiaries in the Ordinary
Course of Business and consistent with the past practices of the Company and its
Subsidiaries; or (f) transactions otherwise explicitly permitted hereunder.

7.10Burdensome Agreements.  

(a)Restricted Payment Prohibitions.  Enter into, assume or suffer to exist any
Contractual Obligation that limits the ability of any Subsidiary to make
Restricted Payments to any Borrower or to otherwise transfer property to any
Borrower other than (i) provisions contained in the terms of any agreement
governing Indebtedness permitted under Section 7.03 (and, without limitation,
the Indebtedness incurred, assumed or existing pursuant to or as a result of the
Permitted Lowercase Acquisition, including, for the avoidance of doubt, the
Target 8% Indenture and the Target 4.25% Indenture) and provisions contained in
the terms of any agreement governing Liens permitted under Section 7.01 that
impose restrictions on the property subject to such Liens; and (ii) agreements
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, in each case relating solely to the assets subject
to such lease or license or assets relating solely to such joint venture
agreement; or

(b)Other Negative Pledges.  Enter into, assume or otherwise become subject to
any Contractual Obligation (other than this Agreement or any other Loan
Document) that directly or indirectly (i) prohibits any Borrower or any of its
Subsidiaries from granting any Lien on property or assets of such Persons or
(ii) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, provided that the
Company and its Subsidiaries may enter into, assume or otherwise become subject
to any such Contractual Obligation solely to the extent (A) incurred pursuant to
the acquisition by such Persons of businesses, properties or assets of other
Persons otherwise permitted hereunder (and, without limitation, the Permitted
Lowercase Acquisition) if such restrictions affect only such businesses, assets
and property so acquired, and are not entered into in contemplation of such
acquisition, (B) incurred in connection with a transaction creating Liens
permitted by Section 7.01(i), provided that such restriction is limited to the
assets or properties subject to such Liens, or (C) incurred in connection with
the Permitted Notes or any senior secured notes containing negative pledge
provisions not materially more restrictive than those in the 2019 Notes
Agreement.

7.11Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB), to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose, or to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act if, following the application of the proceeds of such Credit Extension, more
than 25% of the value of the assets (either of a Borrower only or of the Company
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument within the scope of Section 8.01(e) will be margin
stock.

117

 

--------------------------------------------------------------------------------

 

7.12Financial Covenants.

(a)Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio, as of the last day of any fiscal quarter, to be less than 4.00
to 1.00.

(b)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter to be greater than 3.00 to 1.00; provided
that during any Collateral Release Period, the Company shall not permit the
Consolidated Leverage Ratio as of the last day of any fiscal quarter to be
greater than 2.50 to 1.00; provided, however, for each of the four consecutive
fiscal quarters ending after any Acquisition permitted hereunder with total cash
consideration in excess of $100,000,000 occurs, the Consolidated Leverage Ratio
as of the last day of each such fiscal quarter shall not exceed 3.50 to 1.00.

7.13Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would violate the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, in each case, that is
applicable to the Company and its Subsidiaries.

ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three (3)
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any commitment fee or other fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.12, 6.14, 7.12 (for the avoidance of doubt, the failure to comply with the
proviso in clause (b) thereof shall not result in an Event of Default under
Section 7.12(b) but instead shall be governed by Section 6.14(d)) or any other
Section of Article VII or any term, covenant or agreement contained in the
Post-Closing Agreement; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) knowledge by any Loan Party or
(ii) receipt by the Company of written notice thereof from the Administrative
Agent or any Lender; or

(d)Representations and Warranties.  Any representation or warranty made or
deemed made by any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith proves to have been
incorrect in any material respect when made or deemed made, except to the extent
that such representations and warranties are qualified by materiality, in which
case such representations and warranties shall be true and correct in all
respects; or

118

 

--------------------------------------------------------------------------------

 

(e)Cross-Default.  (i) Any Borrower or any Material Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Project Debt) or Guarantee Obligation (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity (excluding prepayments required upon the refinancing of such
Indebtedness or the Disposition of an asset), or such Guarantee Obligation to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Material Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Material
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Person as a result thereof is greater than
$25,000,000; or

(f)Insolvency Proceedings, Etc.  Any Borrower or any of Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due (other than the failure of any
Project Debt Entity to pay any Project Debt), or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any

119

 

--------------------------------------------------------------------------------

 

creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $25,000,000; or

(j)Invalidity of Loan Documents.  Any Loan Document (other than any Security
Instrument during a Collateral Release Period) at any time after its execution
and delivery and for any reason other than the agreement of all the Lenders, as
permitted hereunder or thereunder, or satisfaction in full of all the
Obligations (other than contingent indemnification obligations or other
obligations that purport to survive termination of this Agreement), (i) ceases
to be in full force and effect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any respect; (ii)
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
in writing; (iii) ceases to secure or guaranty the Secured Obligations in
respect of the Secured Bank Creditors at any time amounts owing to the Permitted
Noteholders are secured or guaranteed; or (iv) at any time other than during a
Collateral Release Period, any Security Instrument after delivery thereof
pursuant to Section 4.01 or 6.14 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

(k)Loss of Material Licenses, Permits or Intellectual Property.  There occurs
any of the following events the result of which has, or could reasonably be
expected to have, a Material Adverse Effect:  (i) any Governmental Authority
revokes or fails to renew any license, permit or franchise of any Borrower or
any of its Subsidiaries, (ii) any Borrower or any of its Subsidiaries for any
reason loses any license, permit or franchise, or (iii) any Borrower or any of
its Subsidiaries suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any license, permit or franchise; or

(l)Additional Guarantee and Collateral.  (i) Any Subsidiary that is not a
Guarantor provides a guarantee or (ii) the Company or any Subsidiary grants a
Lien on any of its assets that are not Collateral, in each case, in favor of the
Permitted Noteholders and fails to concurrently provide a guarantee or grant a
Lien on such assets, as applicable, in favor the Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the other Secured Bank
Creditors to secure the Secured Obligations (except as permitted under Section
6.14(c)); or

(m)Change of Control.  There occurs any Change of Control.

120

 

--------------------------------------------------------------------------------

 

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)upon written notice to the Borrowers, declare the commitment of each Lender
to make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto);

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents; and

(e)direct the Collateral Agent in accordance with the Permitted Notes
Intercreditor Agreement to exercise on behalf of the Secured Bank Creditors all
rights and remedies available to the Secured Bank Creditors under the Security
Instruments;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, the obligation
of the Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, and all payment obligations under the Guaranty
of each Guarantor shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03Application of Funds.  At any time after the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.15 and 2.16 and, to the extent a Collateral Release Period is not
in effect at such time, the terms of the Permitted Notes Intercreditor Agreement
then in effect, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and

121

 

--------------------------------------------------------------------------------

 

amounts payable in respect of Secured Hedge Agreements, Secured Cash Management
Agreements, Secured Card Related Products Agreements and Secured Bilateral
Letters of Credit) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of (a) that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings, (b) Secured Obligations then
owing under Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Card Related Products Agreements, and (c) Obligations then owing under
Secured Bilateral Letters of Credit, ratably among the Lenders, the L/C Issuer,
the Existing L/C Issuers, the Hedge Banks, the Cash Management Banks, the Card
Related Products Banks and the LOC Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer and the LOC
Banks, to Cash Collateralize that portion of L/C Obligations and outstanding
Secured Bilateral Letters of Credit comprised of the aggregate undrawn amount of
Letters of Credit and Secured Bilateral Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.03 and
2.15 and the terms of such Secured Bilateral Letters of Credit, ratably among
the L/C Issuers and the LOC Banks in proportion to the respective amounts
described in this clause Fifth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements, Secured Card Related Products
Agreements and, if and only if permitted under Section 7.01(x), Secured
Bilateral Letters of Credit shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank, Hedge Bank, Card Related
Products Bank or LOC Bank, as the case may be.  Each Cash Management Bank, Hedge
Bank, Card Related Products Bank or LOC Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the

122

 

--------------------------------------------------------------------------------

 

appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

ARTICLE IX.ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan

123

 

--------------------------------------------------------------------------------

 

Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with

124

 

--------------------------------------------------------------------------------

 

legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company and, so long as no Event of Default has occurred and is continuing, the
consent of the Company (not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer

125

 

--------------------------------------------------------------------------------

 

under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(b)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America  with
respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and

126

 

--------------------------------------------------------------------------------

 

decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Co-Syndication Agents or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.

9.10Collateral and Guaranty Matters.  

127

 

--------------------------------------------------------------------------------

 

(a)Guaranty Matters.  Without limiting the provisions of Section 9.09, each of
the Lenders (including in its capacities as a potential Cash Management Bank, a
potential Hedge Bank, a potential Card Related Products Bank and a potential LOC
Bank), the L/C Issuer and the Swing Line Lender irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan
Documents.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.

(b)Collateral Matters.  

(i)The Administrative Agent, each of the Lenders (including in its capacities as
a potential Cash Management Bank, a potential Hedge Bank, a potential Card
Related Products Bank and a potential LOC Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes Bank of America to act as the collateral
agent (in such capacity, the “Collateral Agent”) under the Loan Documents for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Collateral Agent and any co-agents, sub-agents
and attorneys-in-fact appointed by the Collateral Agent for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Instruments, or for exercising any rights and remedies thereunder
at the direction of the Collateral Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

(ii)Each of the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank, a potential Card Related Products Bank
and a potential LOC Bank) and the L/C Issuer hereby (A) consent to the terms of
the Permitted Notes Intercreditor Agreement, (B) authorize the Administrative
Agent to enter into the Permitted Notes Intercreditor Agreement on behalf of the
Secured Bank Creditors, and (C) authorize the Collateral Agent to enter into the
Permitted Notes Intercreditor Agreement on behalf of the Secured Parties.

(iii)Without limiting the provisions of Section 9.09, the Administrative Agent,
each of the Lenders (including in its capacities as a potential Cash Management
Bank, a potential Hedge Bank, a potential Card Related Products Bank and a
potential LOC Bank), the L/C Issuer and the Swing Line Lender irrevocably
authorize the Collateral Agent, at its option and in its discretion:

(A)to release any Pledged Interest and any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (i) upon the occurrence of
the Facility Termination Date subject to the Permitted Notes Intercreditor
Agreement, (ii) that is sold or to be sold or otherwise disposed of as part of
or in connection with any sale or disposition permitted hereunder or under

128

 

--------------------------------------------------------------------------------

 

any other Loan Document, (iii) as contemplated under Section 6.14(d) or
(iv) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders subject to the Permitted Notes Intercreditor Agreement;

(B)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i);

(C)subject to the Permitted Notes Intercreditor Agreement, to release any
Mortgaged Property from its respective Mortgage if such Mortgaged Property is
determined by the Administrative Agent to be located in a special flood hazard
zone pursuant to a Standard Flood Hazard Determination; and

(D)to acknowledge in writing, in form and substance satisfactory to the
Collateral Agent, the priority of any Lien granted under any indemnity agreement
or surety agreement in favor of a surety providing a bond to the Company and/or
its Subsidiaries as permitted by Section 7.01(t) of this Agreement; and

(E)subject to the Permitted Notes Intercreditor Agreement, to include
obligations in respect of Secured Bilateral Letters of Credit as “Secured
Obligations” (under and as defined in the Permitted Notes Intercreditor
Agreement) and/or otherwise under the Security Instruments.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property pursuant to this Section
9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11Secured Cash Management Agreements, Secured Hedge Agreements, Secured Card
Related Products Agreements and Secured Bilateral Letters of Credit.  Except as
otherwise set forth herein, no Cash Management Bank, Hedge Bank, Card Related
Products Bank or LOC Bank who obtains the benefit of the provisions of Section
8.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Security Instrument shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security
Instrument) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory

129

 

--------------------------------------------------------------------------------

 

arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements, Secured Hedge Agreements, Secured Card
Related Products Agreements and Secured Bilateral Letters of Credit except to
the extent expressly provided herein and unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank, Card Related Products Bank or LOC
Bank, as the case may be.  The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements, Secured Card Related Products Agreements
and Secured Bilateral Letters of Credit in the case of a Facility Termination
Date.

9.12Lender ERISA Status.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

130

 

--------------------------------------------------------------------------------

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate

131

 

--------------------------------------------------------------------------------

 

thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.MISCELLANEOUS

10.01Amendments, Etc.  Except as provided in Sections 1.07(b) and (c) and
Section 2.14(e), no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)(i) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; and (ii) without limiting the generality of clause (a)
above, waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required
Revolving Lenders or the Required Term Lenders (which waiver shall not also
require the vote of Required Lenders), as the case may be;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)release any Borrower from its obligations hereunder or reduce the principal
of, or the rate of interest specified herein on, any Loan or L/C Borrowing, or
(subject to clause (iv) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document, or change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest or Letter of Credit Fees at the Default Rate;

132

 

--------------------------------------------------------------------------------

 

(e)change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or (ii) the order of application of any prepayment of
Loans among the Facilities from the application thereof set forth in
Section 2.05 or Section 2.06 in any manner that materially and adversely affects
the Lenders under a Facility, in each case without the written consent of (x) if
such Facility is the Term Facility, the Required Term Lenders, and (y) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders (which
amendment, modification or waiver shall not also require the vote of Required
Lenders);

(f)amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g)change (i) any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility (which amendment, modification or waiver shall not
also require the vote of Required Lenders);

(h)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone) or release the Company as a
Guarantor of the Obligations of GCC or GILC;

(i)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders, and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders, in each case, which amendment, modification or waiver shall not also
require the vote of Required Lenders;

(j)release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Collateral Agent
acting alone); or

(k)amend any provision of this Agreement to require that a Lender fund any
portion of any Loan or any Unreimbursed Amount in a currency other than Dollars
without the consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders

133

 

--------------------------------------------------------------------------------

 

required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, (x) no amendment or
modification of a Loan Document shall add, increase, renew or extend any Loan,
Commitment or credit line hereunder until the completion of flood due diligence,
documentation and coverage as required by the National Flood Insurance Program,
as amended, as shall be requested by the Administrative Agent and as otherwise
satisfactory to the Administrative Agent, (y) in addition to any amendment
authorized by Section 2.14, this Agreement may be amended with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers (i)
to add one or more additional revolving credit or term loan facilities to this
Agreement and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder, and (z) upon the request of the Company, the Collateral Agent shall,
without the consent of any Lender, amend the Permitted Notes Intercreditor
Agreement and/or any of the Security Instruments to include obligations in
respect of Secured Bilateral Letters of Credit as “Secured Obligations” under
and as defined in the Permitted Notes Intercreditor Agreement and/or otherwise
under the Security Instruments, and each Lender hereby directs that the
Collateral Agent enter into such amendments and make such changes necessary or
appropriate to carry out the purpose of such amendments, in each case, without
further action by or consent of any Lender and to the extent such amendments
would not result in a violation of Section 7.01(x).

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

134

 

--------------------------------------------------------------------------------

 

(i)if to any Borrower or any other Loan Party to the address, telecopier number,
electronic mail address or telephone number specified for the Company on
Schedule 10.02, and if to the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

135

 

--------------------------------------------------------------------------------

 

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to a Borrower or its securities for purposes
of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Company or the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company or the Borrowers.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

136

 

--------------------------------------------------------------------------------

 

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Collateral Agent and Arrangers, taken as a
whole, and of such local and special counsel as reasonably required), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of (x) one firm of counsel for the Administrative Agent, the
Collateral Agent, the Lenders and the L/C Issuer, taken as a whole, and, in the
event of a conflict of interest, one additional firm of counsel to all Persons
affected

137

 

--------------------------------------------------------------------------------

 

thereby, taken as a whole, and of special and local counsel as reasonably
required, and (y) any financial advisor for the Administrative Agent, any Lender
or the L/C Issuer), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrowers.  Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one firm of counsel for all Indemnitees,
taken as a whole, and, in the event of a conflict of interest, one additional
firm of counsel to all persons affected thereby, taken as a whole, and of
special and local counsel as reasonably required), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or breach in bad faith of its obligations
hereunder or under any other Loan Document of such Indemnitee or (y) result from
a claim of any Indemnitee solely against one or more other Indemnitees (and not
by one or more Indemnitees against the Administrative Agent, Collateral Agent or
Arrangers in such capacity) that have not resulted from the action, inaction,
participation or contribution of the Company or any of its Subsidiaries or any
of its or their respective Affiliates, officers, directors, employees, agents,
advisors or other representatives.  Without limiting the provisions of Section
3.01(c), this Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to

138

 

--------------------------------------------------------------------------------

 

the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the unused Commitments, aggregate principal amount of outstanding Revolving
Credit Loans and participations in L/C Obligations and Swing Line Loans at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, and
acknowledge that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any

139

 

--------------------------------------------------------------------------------

 

Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)Minimum Amounts.

(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans

140

 

--------------------------------------------------------------------------------

 

outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii)Proportionate Amounts.  Each assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s Loans and Commitments under
both the Revolving Credit Facility and the Term Facility.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required (1) if such assignment is to a Person that is engaged
in similar lines of business of, or is a competitor to, the Company or any of
its Subsidiaries, which Person has been designated by the Company in its
reasonable discretion by written notice to the Administrative Agent and the
Lenders (including by posting such notice to the Platform) not less than ten
Business Days prior to such date of assignment (it being understood and agreed
that the Company’s withholding of consent to an assignment to such a Person
shall be deemed reasonable); provided that in no event shall such written notice
apply retroactively to disqualify any Person that has previously acquired an
interest in the Loans and/or the Commitments that is otherwise permitted
hereunder; and (2) for all other assignments unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment under this
clause (iii)(A)(2) unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with

141

 

--------------------------------------------------------------------------------

 

respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Revolving
Credit Facility that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or any of any Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

142

 

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of any
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Borrower or any
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

143

 

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may,

144

 

--------------------------------------------------------------------------------

 

(i) upon 30 days’ notice to the Company and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(b)(iii) or 2.14(c)(iii) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating any Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrowers or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Borrower.  

145

 

--------------------------------------------------------------------------------

 

For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

146

 

--------------------------------------------------------------------------------

 

Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

147

 

--------------------------------------------------------------------------------

 

10.13Replacement of Lenders.  If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of CALIFORNIA.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN
FRANCISCO AND OF THE UNITED

148

 

--------------------------------------------------------------------------------

 

STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Arbitration and Waiver of Jury Trial.  

(a)This Section concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Agreement (including any renewals, extensions or modifications); or (ii) any
document related to this Agreement (collectively a “Claim”).  For the purposes
of this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Lender involved in the servicing,
management or administration of the Obligations or any other obligation
described in this Agreement.

(b)At the request of any party to this Agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Arbitration Act”).  The Arbitration Act will apply even though
this Agreement provides that it is

149

 

--------------------------------------------------------------------------------

 

governed by the law of a specified state.  The arbitration will take place on an
individual basis without resort to any form of class action.

(c)Arbitration proceedings will be determined in accordance with the Arbitration
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Section.  In the event of any
inconsistency, the terms of this Section shall control.  If AAA is unwilling or
unable to (i) serve as the provider of arbitration or (ii) enforce any provision
of this arbitration clause, the Lender may designate another arbitration
organization with similar procedures to serve as the provider of arbitration.

(d)The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in the State of California.  All Claims shall be determined by
one arbitrator; however, if Claims exceed $5,000,000, upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

(e)The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit.  Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s).  The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f)This Section does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights; or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.

(g)The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h)BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO
ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.

150

 

--------------------------------------------------------------------------------

 

10.16California Judicial Reference.  If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrowers shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.

10.17No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between each Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each Borrower and its Affiliates,
and neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to any Borrower or its
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby; provided that the foregoing shall not be deemed to release Bank of
America from any obligations expressly set forth herein.

10.18Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or

151

 

--------------------------------------------------------------------------------

 

enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.19USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Act.  Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.20Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or the L/C Issuer, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or the L/C Issuer, as the case
may be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or the
L/C Issuer from the Borrowers in the Agreement Currency, each Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the L/C Issuer, as the case may be, against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Administrative Agent or the L/C Issuer in such
currency, the Administrative Agent or the L/C Issuer, as the case may be, agrees
to return the amount of any excess to the Borrowers (or to any other Person who
may be entitled thereto under applicable law).

10.21Keepwell.  The Borrowers at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified

152

 

--------------------------------------------------------------------------------

 

Loan Party from time to time to honor all of its obligations under its Guaranty
and the other Loan Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering the Borrowers’ obligations and undertakings under
this Section 10.21 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of the Borrowers under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. The Borrowers intend this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

10.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank; signature pages follow.]

 

153

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

GRANITE CONSTRUCTION INCORPORATED

 

By: /s/ JIGISHA DESAI
Name:  Jigisha Desai
Title:  V.P. and Treasurer

 

By: /s/ LAUREL J. KRZEMINSKI
Name:  Laurel J. Krzeminski
Title:  Executive V.P. and CFO

 

 

GRANITE CONSTRUCTION COMPANY

 

By: /s/ JIGISHA DESAI
Name:  Jigisha Desai
Title:  V.P. and Treasurer

 

By: /s/ LAUREL J. KRZEMINSKI
Name:  Laurel J. Krzeminski
Title:  Executive V.P. and CFO

 

GRANITE INCORPORATED

 

By: /s/ JIGISHA DESAI
Name:  Jigisha Desai
Title:  V.P. and CFO

 

By: /s/ LAUREL J. KRZEMINSKI
Name:  Laurel J. Krzeminski
Title:  President and CFO




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By: /s/ BRIDGETT J. MANDUK MOWRY
Name:  Bridgett J. Manduk Mowry
Title:  Vice President

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

 

By: /s/ MUKESH SINGH
Name:  Mukesh Singh
Title:  Director

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

BANK OF THE WEST

 

By: /s/ ADRIANA COLLINS
Name:  Adriana Collins
Title:  Director

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

 

By: /s/ JEFF BENEDIX
Name:  Jeff Benedix
Title:  Vice President

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

BMO HARRIS BANK, N.A.

 

By: /s/ MICHAEL GIFT
Name:  Michael Gift
Title:  Director

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

COMPASS BANK

 

By: /s/ AARON LOYD
Name:  Aaron Loyd
Title:  Director

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

By: /s/ TYLER J MEI
Name:  Tyler J Mei
Title:  Global Relationship Manager, Corporate Banking




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY

 

By: /s/ VICOUNT P. CORNWALL
Name:  Vicount P. Cornwall
Title:  Senior Vice President

 




Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

COMERICA BANK

 

By: /s/ MARK C. SKRZYNSKI JR.
Name:  Mark C. Skrzynski Jr.
Title:  Vice President

 

Granite Construction Incorporated
Third Amended and Restated Credit Agreement
Signature Page